Case 19-50272-KBO   Doc 71-8   Filed 03/02/21   Page 1 of 70




      EXHIBIT H




                                        A327
        Case 19-50272-KBO   Doc 71-8    Filed 03/02/21   Page 2 of 70


1
                IN THE UNITED STATES        BANKRUPTCY COURT
2                   FOR THE DISTRICT        OF DELAWARE
3      In re:                      )
                                   )        Chapter 11
4      LSC WIND DOWN, LLC, et al )
                                   )        Case No. 17-10124 (KBO)
5          Debtors                 )
       _________________________ )          (Jointly Administered)
6                                  )
       UMB BANK, N.A., as Plan     )
7      Trustee of The Limited      )
       Creditors Liquidating       )        Adversary Proceeding
8      Trust                       )        No. 19-50272 (KBO)
                                   )
9          Plaintiff,              )
                                   )
10     v.                          )
                                   )
11     SUN CAPITAL PARTNERS V,     )
       LP,                         )
12     SUN MOD FASHIONS IV, LLC, )
       SUN MOD FASHIONS V, LLC,    )
13     AND                         )
       H.I.G. SUN PARTNERS, LLC    )
14                                 )
           Defendants.             )
15
16
17
18   ********************************************************
19                      ORAL DEPOSITION OF
20                         ERIC SOLOFF
21                       January 28, 2021
22                           Volume 1
23   ********************************************************
24
25

                                                                        Page 1

                             Veritext Legal Solutions
                                  800-336-4000
                                                  A328
        Case 19-50272-KBO   Doc 71-8    Filed 03/02/21   Page 3 of 70


1
2
3         ORAL DEPOSITION OF ERIC JOHN SOLOFF, produced as a
4    witness at the instance of the Plaintiff, and duly
5    sworn, was taken in the above-styled and numbered cause
6    on the 28th day of January, 2021, from 1:18 p.m. to
7    2:20 p.m., via videoconference, before Abigail Guerra,
8    CSR, in and for the State of Texas, reported by machine
9    shorthand, via Zoom where all attendees appeared at
10   their respective locations, pursuant to the Federal
11   Rules of Civil Procedure and the provisions stated on
12   the record or attached hereto.
13
14
15
16
17
18
19
20
21
22
23
24
25

                                                                    Page 2

                             Veritext Legal Solutions
                                  800-336-4000
                                                  A329
       Case 19-50272-KBO   Doc 71-8    Filed 03/02/21   Page 4 of 70


1                              A P P E A R A N C E S
2
     FOR THE PLAINTIFF:
3
4    Mr. Leo Oppenheimer (Via Videoconference)
     REID COLLINS & TSAI LLP
5    1601 Elm Street
     Suite 4200
6    Dallas, Texas 75201
     Phone:  (214) 420-8900
7    Email:  Loppenheimer@reidcollins.com
8
     FOR THE DEFENDANT:
9
     Mr. Michael Lehrman (Via Videoconference)
10   BAKER MCKENZIE LLP
     300 East Randolph Street
11   Suite 5000
     Chicago, Illinois 60601
12   Phone:  (312) 861-8000
     Email:  Michael.lehrman@bakermckenzie.com
13
14   ALSO PRESENT:
          Mr. Neil Martin, Veritext Host
15
16
17
18
19
20
21
22
23
24
25

                                                                   Page 3

                            Veritext Legal Solutions
                                 800-336-4000
                                                 A330
       Case 19-50272-KBO   Doc 71-8    Filed 03/02/21   Page 5 of 70


1                                  INDEX

2

3    Appearances......................................                         3

4    ERIC JOHN SOLOFF

5          Examination by Mr. Oppenheimer................                      5

6          Examination by Mr. Lehrman....................                  18

7    Signature and Changes............................                     51

8    Reporter's Certificate...........................                     53

9

10

11                         EXHIBITS

12   NO.             DESCRIPTION                                        PAGE

13   Exhibit 1       Subpoena                                                  6

14   Exhibit 2       Master Sourcing Agreement                                 8

15   Exhibit 3       Email from Helen Ormond                               10

16   Exhibit 4       Proof of Claim                                        13

17   Exhibit 5       Complaint                                             33

18

19

20

21

22

23

24

25

                                                                       Page 4

                            Veritext Legal Solutions
                                 800-336-4000
                                                 A331
        Case 19-50272-KBO    Doc 71-8    Filed 03/02/21   Page 6 of 70


1                            ERIC JOHN SOLOFF,

2    having been first duly sworn, testified as follows:

3                           DIRECT EXAMINATION

4    BY MR. OPPENHEIMER:

5         Q.   Good afternoon, Mr. -- can you please state

6    your name for the record?

7         A.   Eric John Soloff.

8         Q.   Mr. Soloff, my name is Leo Oppenheimer.                   I

9    represent the UMB Bank, which is the plan trustee of The

10   Limited Stores Creditors' Liquidation Trust.                The

11   Liquidating Trust is a successor to Limited Stores, LLC.

12                     Do you understand all that?

13        A.   Yes.

14        Q.   Okay.     And you're here on behalf of Kenilworth

15   Creations, Incorporated; is that correct?

16        A.   Yes.

17        Q.   What is your position with Kenilworth?

18        A.   Right now, I'm CEO.

19        Q.   How long have you held that position?

20        A.   A year.

21        Q.   Great.

22                     Let's turn to Exhibit 1.           It should be in

23   your marked exhibits folder.

24        A.   Yep.

25        Q.   Do you recognize this document?

                                                                         Page 5

                              Veritext Legal Solutions
                                   800-336-4000
                                                   A332
        Case 19-50272-KBO      Doc 71-8    Filed 03/02/21   Page 7 of 70


1                      (Exhibit 1 marked.)

2         A.   Yes.

3         Q.   (BY MR. OPPENHEIMER)            Can you read the title

4    there?

5         A.   "United States Bankruptcy Court."

6         Q.   A little further down.

7         A.   Oh, okay.

8         Q.   What is this?

9         A.   (As read):      "Subpoena to testify at a

10   deposition in a bankruptcy case for advisory

11   proceeding."

12        Q.   Thank you.

13                     Have you been deposed before, Mr. Soloff?

14        A.   No, I have not.

15        Q.   Okay.

16                     Quick ground rules.           We are being recorded

17   right now by the court reporter.              So it's important that

18   we let each other speak.          We cannot speak over each

19   other, so that she can get everything down.                 So either I

20   or Mr. Lehrman over here will ask you a question.                      Let

21   us finish, and then provide your answer.                It's just hard

22   for her to track what's going on if we're talking over

23   each other.

24                     Okay.   And you're here today to testify on

25   behalf of -- as Kenilworth's designated representative;

                                                                           Page 6

                                Veritext Legal Solutions
                                     800-336-4000
                                                     A333
        Case 19-50272-KBO          Doc 71-8    Filed 03/02/21    Page 8 of 70


1    is that correct?

2           A.    Yes.

3           Q.    Okay.     So please scroll to Page 2 of the

4    subpoena -- I'm sorry.             It's actually Exhibit A, the

5    attachment; so Page 4.             It should say "Matters."

6           A.    Okay.     Yep.

7           Q.    Okay.

8                         You see there under -- it says "Matters,"

9    there are two numbers listed.

10                        Can you read that first one for me?

11          A.    (As read):       "The nature, basis, and validity of

12   any claims filed by or scheduled on behalf of Kenilworth

13   in the bankruptcy case including Claim No. 16."

14          Q.    Right.

15                        These are the two things we're going to

16   talk about today, and what you've just read is the first

17   one.

18                        But before we get into that, I'd like to

19   hear a little more about Kenilworth.                      Can you tell me

20   about the company?

21          A.    Sure.     We're a fashion jewelry company located

22   in Warwick, Rhode Island.                I'm the second-generation

23   owner.      I've basically run the company since 1998.                       We

24   supply -- we design and supply and manufacture jewelry

25   for a bunch of retailers, national retailers.

                                                                                Page 7

                                    Veritext Legal Solutions
                                         800-336-4000
                                                         A334
        Case 19-50272-KBO           Doc 71-8    Filed 03/02/21   Page 9 of 70


1            Q.     And you said second generation.

2                           How long has Kenilworth been around?

3            A.     My mom actually started it in 1974.

4            Q.     So one of --

5            A.     So since 1974.

6            Q.     Okay.     Thank you.

7                           One of Kenilworth's customers was Limited

8    Stores, LLC; is that correct?

9            A.     That is correct.

10           Q.     Okay.

11                          I'm going to refer to Limited Stores, LLC

12   as just Limited Stores; is that okay?

13           A.     Yes.

14           Q.     Okay.     Did Kenilworth have a contract or

15   written agreement with Limited Stores?

16           A.     No contract.

17           Q.     No contract.

18                          Okay.   I'm going to bring up an Exhibit 2

19   here.        Hopefully, it will refresh your recollection.

20   Bear with me.           It takes a second to upload these.                  Okay.

21                          (Exhibit 2 marked.)

22           A.     Are you referring to a Master Sourcing

23   Agreement?

24           Q.     (BY MR. OPPENHEIMER)            I am.

25           A.     Okay.     I wouldn't call that a contract, but,

                                                                                Page 8

                                     Veritext Legal Solutions
                                          800-336-4000
                                                          A335
        Case 19-50272-KBO   Doc 71-8    Filed 03/02/21   Page 10 of 70


1    yes, we -- we have a Master Sourcing Agreement.

2         Q.   So you should see in your Exhibit Share folder

3    an Exhibit 2.      Might have to refresh the browser.

4                      Do you recognize this document?

5         A.   I only -- I only have Exhibit 1.             I don't --

6    let me -- let me refresh.

7         Q.   It might take a moment.

8         A.   Okay.

9         Q.   Okay.     It's popped up on my side.

10        A.   Yes.

11        Q.   Okay.     You see Exhibit 2 here?

12        A.   Yes.

13        Q.   Okay.

14                     And you've seen this document before?

15        A.   Yes.

16        Q.   And what is it?

17        A.   It's a Master Sourcing Agreement.

18        Q.   Okay.

19                     And this is the agreement that governs your

20   relationship with The Limited Stores, right?

21        A.   Yes.

22        Q.   Okay.

23                     Now, there's a -- do you recall when

24   this -- when you signed this agreement?

25        A.   I'm not exactly sure.

                                                                     Page 9

                              Veritext Legal Solutions
                                   800-336-4000
                                                   A336
        Case 19-50272-KBO        Doc 71-8   Filed 03/02/21     Page 11 of 70


1         Q.     Let's go -- let's go to the first page here.

2         A.     What's that?

3         Q.     First page -- on the first page, that's your

4    signature there, correct?

5         A.     Yes, yes, yes.

6         Q.     Okay.     And do you recall when you signed this

7    agreement?

8         A.     Not off the top of my head.                 Probably 2011,

9    maybe.

10                       (Exhibit 3 marked.)

11        Q.     (BY MR. OPPENHEIMER)            Okay.       I'm going to

12   introduce another exhibit that just might help you

13   remember.

14        A.     Okay.     Yeah, because I do not remember.

15        Q.     Sure.

16                       Okay.    That should populate for you guys

17   here momentarily.

18        A.     Okay.

19        Q.     Okay.     Do you see Exhibit 3?

20        A.     I do.

21        Q.     Okay.

22                       Let's go to the bottom of the first page.

23   You see that it's an email from Helen Ormond, which is a

24   part of your organization.

25                       Who's Helen?

                                                                          Page 10

                                  Veritext Legal Solutions
                                       800-336-4000
                                                       A337
        Case 19-50272-KBO   Doc 71-8      Filed 03/02/21   Page 12 of 70


1         A.   Helen is the office manager.

2         Q.   Okay.

3                      So can you read the date there from that

4    email?

5         A.   Oh my god.

6                      Sorry.     My computer is very slow today.           I

7    just...

8         Q.   It's okay.

9         A.   The date is Friday, April 17th, 2009.

10        Q.   Okay.

11                     And this email has attached to it the

12   signed MSA?

13        A.   Yes.

14        Q.   Does that refresh your recollection of about

15   when you probably executed this?

16        A.   Sure.     That makes sense, yes.

17        Q.   Around, you would say, April 17th, 2009?

18        A.   Yes.

19        Q.   Okay.     Great.

20                     Now, the MSA contains a number of pages and

21   provisions, but in layman's terms, could you just

22   summarize how the agreement worked and how your

23   relationship with Limited Stores worked?

24        A.   I mean, really, I looked at the MSA as just

25   making sure that we follow rules in regards to sourcing

                                                                      Page 11

                                Veritext Legal Solutions
                                     800-336-4000
                                                     A338
        Case 19-50272-KBO    Doc 71-8    Filed 03/02/21   Page 13 of 70


1    and factories overseas.        That's pretty much what I focus

2    on -- on there.       So that is -- when I'm looking at an

3    MSA, that is what I'm looking at.

4         Q.    Okay.

5                       But let's talk a little more about just

6    your trade relationship.

7         A.    Okay.

8         Q.    Would Limited issue a purchase order to

9    Kenilworth?

10        A.    Yes.

11        Q.    And Kenilworth would then manufacture, design

12   the products, and deliver the products, and then issue

13   an invoice?

14        A.    Yes.

15        Q.    Okay.     So Kenilworth would issue an invoice to

16   Limited?

17        A.    Yes.

18        Q.    Okay.

19                      And usually Limited would pay that invoice?

20        A.    Yes.

21        Q.    Right.     Okay.

22                      Now, you're aware that Limited Stores filed

23   bankruptcy in January 2017, correct?

24        A.    Yes.

25        Q.    Okay.     Specifically filed bankruptcy on

                                                                     Page 12

                               Veritext Legal Solutions
                                    800-336-4000
                                                    A339
       Case 19-50272-KBO     Doc 71-8   Filed 03/02/21   Page 14 of 70


1    January 17th, 2017, correct?
2         A.     Okay.     Yes.
3         Q.     Okay.
4                        And when Limited Stores filed bankruptcy,
5    did it owe any amounts to Kenilworth for outstanding
6    invoices?
7         A.     Yes, it did.
8         Q.     Did Kenilworth file a claim for those
9    outstanding amounts in Limited Stores bankruptcy case?
10        A.     Yes, we did.
11                       (Exhibit 4 marked.)
12        Q.     (BY MR. OPPENHEIMER)           Okay.
13                       I'm going to pull up Exhibit 4.                 This one
14   might take a second to load.              Let me know when it's
15   popped up for you, Mr. Soloff.
16        A.     Okay.     I have it right now.
17        Q.     Okay.     Do you recognize this document?
18        A.     I do.
19        Q.     Is this the claim that Kenilworth filed in The
20   Limited Stores bankruptcy case?
21        A.     Yes, it is.
22        Q.     Okay.     Now, I see here that the claim was
23   signed by Helen Ormond, and -- is that the Helen that
24   you spoke about earlier?
25        A.     Yes, same Helen, yes.

                                                                   Page 13

                              Veritext Legal Solutions
                                   800-336-4000
                                                   A340
        Case 19-50272-KBO    Doc 71-8    Filed 03/02/21   Page 15 of 70


1         Q.    Okay.     So she's a member of Kenilworth

2    Creations?

3         A.    She is.

4         Q.    Okay.     Did you direct Helen to file this

5    bankruptcy -- this proof of claim?

6         A.    Yes, I did.

7         Q.    Okay.     Great.

8                       Now, the -- this proof of claim, if you

9    scroll down, touches many, many invoices; is that

10   correct?

11        A.    That is correct.

12        Q.    And these are invoices that have gone unpaid by

13   The Limited Stores?

14        A.    Yes.

15        Q.    And the information contained in this claim is

16   true and correct to the best of your knowledge?

17        A.    Yes, it is.

18        Q.    Okay.     So as indicated on Page 2 of the proof

19   of claim, Kenilworth is owed $1,351,000 -- $1,351,176;

20   is that correct?

21        A.    Yes.

22        Q.    Now, this claim is for goods sold; is that

23   correct?

24        A.    Yes, it is.

25        Q.    So all of these invoices at the bottom of this

                                                                     Page 14

                               Veritext Legal Solutions
                                    800-336-4000
                                                    A341
        Case 19-50272-KBO      Doc 71-8   Filed 03/02/21   Page 16 of 70


1    claim are the goods sold that have not been paid for?

2         A.   Yes.

3         Q.   Okay.     Great.

4                      So these unpaid invoices are the basis of

5    Kenilworth's claim for $1,351,176?

6         A.   Yes, correct.

7         Q.   Thank you.

8                      Has Kenilworth received any payment on any

9    of these invoices?

10        A.   No, we have not.

11        Q.   Okay.     Great.

12                     Okay.    Let's shift back to the Exhibit 1,

13   the subpoena, if you would.

14        A.   Okay.

15        Q.   And if you could scroll down to Page 4 again.

16        A.   Okay.

17        Q.   And could you read No. 2 for me?

18        A.   (As read):       "The facts relevant to whether

19   Kenilworth had discovered or could reasonably have

20   discovered the existence of fraudulent nature of the

21   transfer prior to one year before the petition date."

22        Q.   Thank you.

23                     Now, we're going to shift in to talking

24   about that question; is that okay?

25        A.   Yes.

                                                                      Page 15

                                Veritext Legal Solutions
                                     800-336-4000
                                                     A342
        Case 19-50272-KBO   Doc 71-8    Filed 03/02/21   Page 17 of 70


1         Q.   Okay.     Great.

2                      So the transfer is defined in the subpoena

3    as the transfer of $42,158,299.47 by Limited Stores, LLC

4    to an account held in the name of Sun Capital Partners V

5    on or about December 20th, 2011.

6                      Now, had you ever heard about that transfer

7    before January 17th, 2016?

8         A.   No.

9         Q.   Had you heard of Sun Capital Partners V before

10   January 17th, 2016?

11        A.   I'm sorry.     Could -- could you repeat that?            I

12   apologize.

13        Q.   Sure.

14                     Had you -- had you heard of the entity Sun

15   Capital Partners V before January 17th, 2016?

16        A.   Yes.

17        Q.   You had?

18        A.   Of Sun Capital?

19        Q.   This specific entity, Sun Capital Partners V?

20        A.   Oh, no.

21        Q.   No?

22        A.   No.

23        Q.   So you had not heard of Sun Capital Partners V

24   before January 17th, 2016?

25        A.   No.

                                                                    Page 16

                              Veritext Legal Solutions
                                   800-336-4000
                                                   A343
        Case 19-50272-KBO      Doc 71-8    Filed 03/02/21    Page 18 of 70


1            Q.   Okay.

2                         Had Kenilworth discovered this transfer

3    before January 17th, 2016?

4            A.   No.

5            Q.   Had Kenilworth discovered that The Limited

6    Stores transferred this amount to anyone before

7    January 17th, 2016?

8            A.   No.

9            Q.   Had Kenilworth discovered that The Limited

10   Stores had paid a dividend or a distribution to anyone

11   before -- had you discovered that before January 17th,

12   2016?

13           A.   No.

14           Q.   Okay.

15                        So we just talked about whether Kenilworth

16   had actually discovered the transfer.                  Now, let's talk

17   about whether Kenilworth reasonably could have

18   discovered the transfer.

19                        Did Kenilworth have any access to Limited

20   Stores' bank records?

21           A.   No.

22           Q.   Did Kenilworth have any access to Limited

23   Stores' board minutes?

24           A.   No.

25           Q.   Did Kenilworth have access to Limited Stores'

                                                                        Page 17

                                 Veritext Legal Solutions
                                      800-336-4000
                                                      A344
       Case 19-50272-KBO   Doc 71-8   Filed 03/02/21   Page 19 of 70


1    board presentations?
2         A.   No.
3         Q.   What about access to Limited Stores' written
4    agreements with its ownership group?
5         A.   No.
6         Q.   How about Limited Stores' communications with
7    its ownership group?
8         A.   No.
9         Q.   So Kenilworth didn't have access to any of
10   those things before January 17th, 2016?
11                   MR. LEHRMAN:        Objection.        Form.
12        A.   No.
13        Q.   (BY MR. OPPENHEIMER)           So how could Kenilworth
14   have possibly known that Limited Stores paid a $42
15   million distribution in December of 2011?
16        A.   I am not sure.
17        Q.   That's okay.
18        A.   I don't know how we could have known.
19                   MR. OPPENHEIMER:           Pass the witness.
20                   Thank you, Mr. Soloff.
21                         FURTHER EXAMINATION
22   BY MR. LEHRMAN:
23        Q.   Hi, Mr. Soloff.        My name Mike Lehrman, and I
24   represent the defendants in the -- in the case that is
25   captioned on the subpoena that you see here on

                                                                 Page 18

                            Veritext Legal Solutions
                                 800-336-4000
                                                 A345
        Case 19-50272-KBO      Doc 71-8    Filed 03/02/21   Page 20 of 70


1    Exhibit 1.      Thank you for taking time to talk to us

2    today.      We are hopeful that you should be done hopefully

3    not -- not for another hour, under -- under an hour, I

4    would say.      Hopefully now.

5           A.    Okay.

6           Q.    All right.     I want to back up and ask you some

7    general questions about Kenilworth's business a little

8    bit.

9                         So you mentioned that it's been around

10   since 1974.      I want to focus on sort of like the last 10

11   to 15 years though.         Can you -- starting in, let's say,

12   2008, can you give me an overview of what Kenilworth's

13   annual sales are?         And a rough number is fine.

14          A.    2008, maybe 25 million or so.

15          Q.    Okay.

16                        And what about 2009?         2010?

17          A.    I would -- I would say between 2008 and 2010,

18   maybe 25 to 30 million, somewhere in that range.

19          Q.    Okay.

20                        And -- and how about -- you don't have to

21   do every year, but can you give a general sense for how

22   that number has evolved in the -- in the subsequent

23   years until 2017?

24          A.    Sure.

25                        It -- it got up to about 35 million or so

                                                                       Page 19

                                 Veritext Legal Solutions
                                      800-336-4000
                                                      A346
        Case 19-50272-KBO     Doc 71-8    Filed 03/02/21   Page 21 of 70


1    in 2017 or so, and then since then it's -- it's

2    declined.

3         Q.     Okay.     Since 2017 it's declined, you said?

4         A.     Yes, yes.

5         Q.     Okay.     What do you attribute that decline to?

6         A.     Well, last year, obviously, was COVID.               The

7    three years before that, just a change in the, you know,

8    retail space with our customers.              Just business is just

9    as not as good for mall-based retailers.

10        Q.     Is your main -- your main customer base is

11   mall-based retailers; is that right?

12        A.     Yes.

13        Q.     Can you give me an overview of, sort of, your

14   top ten customers right now?            I've been on your website,

15   but --

16        A.     Sure.

17        Q.     -- what are your top ten customers right now?

18        A.     Chico's, White House Black Market, Express, Ann

19   Taylor, Ann Taylor LOFT or actually LOFT, LOFT Outlet,

20   Lane Bryant.        Those are the main customers.

21        Q.     With -- with the downturn in -- in, I'll say

22   brick-and-mortar retail -- does that offend if I say

23   brick-and-mortar retail stores to you?

24        A.     Yeah, that's fine.

25        Q.     Okay.

                                                                      Page 20

                                Veritext Legal Solutions
                                     800-336-4000
                                                     A347
        Case 19-50272-KBO    Doc 71-8   Filed 03/02/21     Page 22 of 70


1         A.    That's all right.

2         Q.    With the downturn in -- in sales

3    brick-and-mortar retail in the last couple of years,

4    have you, as a -- as a business, pursued any strategies

5    to make up those sales in any other segments?

6         A.    In any other segments outside of jewelry?

7         Q.    No.    I mean, in any other segments of the

8    market outside of brick-and-mortar retail.

9         A.    Not -- not until this year actually.               So this

10   year, we're trying to expand a little bit, but for the

11   most part, we've stayed in our lane.                Yeah.   Most of our

12   customers are -- are similar, and, you know, that's kind

13   of what we do best so...

14        Q.    Now, you mentioned that you -- obviously,

15   there's been a downturn.        Have you had relationships --

16   other than The Limited, have you had relationships with

17   any customers which have ended because the -- that

18   customer has filed bankruptcy?

19        A.    Yes.

20        Q.    What customers are those?

21        A.    Ascena, just this year.          Christopher & Banks

22   also just very recently.        Those are the two.

23        Q.    Any others?

24        A.    Oh, sorry.    There is one more.            Charming

25   Charlie.    That would be a third.

                                                                      Page 21

                              Veritext Legal Solutions
                                   800-336-4000
                                                   A348
        Case 19-50272-KBO     Doc 71-8    Filed 03/02/21   Page 23 of 70


1         Q.     Let's talk about Ascena.            Now --

2         A.     Sure.

3         Q.     -- when Ascena went bankrupt, is it safe to

4    assume that Ascena owed money to your company,

5    Kenilworth, pursuant to invoices that had -- had gone

6    unpaid just up until the bankruptcy had filed?

7         A.     Yes.

8         Q.     Okay.     How -- how much did that --

9         A.     Yes.

10        Q.     -- how much did that amount to?

11        A.     It's -- it's around 850,000.

12        Q.     Okay.

13                       Do you know how long of a time period that

14   850,000 in invoices covers, if that makes sense?

15        A.     Yes.

16        Q.     What is it?

17        A.     It's possibly around six months or so.

18        Q.     The same question for Christopher & -- is it

19   Black?    Christopher --

20        A.     Banks.

21                       Christopher & Banks, yes.

22        Q.     It's tough when you have bad handwriting to be

23   able to read your handwriting.

24                       So, Christopher & Banks, what -- same

25   question.     How much and over what time frame?

                                                                      Page 22

                                Veritext Legal Solutions
                                     800-336-4000
                                                     A349
        Case 19-50272-KBO     Doc 71-8    Filed 03/02/21   Page 24 of 70


1         A.     They're a very small account.             It's maybe only

2    50,000 and that would be perhaps four months' worth of

3    invoices.

4         Q.     Okay.

5                        What about Charming Charlie?

6         A.     Charming Charlie was about 75,000, and

7    honestly, I don't remember how long those invoices are

8    for, but it was -- it was a while.               If I had to guess, I

9    would say close to a year or so.

10        Q.     All right.     All right.

11                       Well, suffice it to say that when a

12   retailer is having difficulty in approaching bankruptcy

13   and eventually filing bankruptcy, that retailer

14   typically has difficulty paying its vendors, like

15   yourself, the -- on the invoices that are owed; is that

16   right?

17        A.     Yes.

18        Q.     Okay.     So it wouldn't surprise you that a

19   company that, you know, subsequently files bankruptcy

20   does have that -- that difficulty, right?

21        A.     Absolutely, yes.        I -- I was not surprised by

22   any of those three.

23        Q.     Okay.

24        A.     Ascena, Christopher & Banks, and Charming

25   Charlie, yes.

                                                                      Page 23

                                Veritext Legal Solutions
                                     800-336-4000
                                                     A350
        Case 19-50272-KBO     Doc 71-8    Filed 03/02/21   Page 25 of 70


1         Q.     Okay.

2                        Let's talk a little bit about The Limited

3    specifically.

4         A.     Okay.

5         Q.     Now, I want to kind of go in time to do a

6    little bit like what we just did with your general

7    business.

8                        Do you remember when Kenilworth began its

9    relationship with The Limited?

10        A.     It was actually before me, before my time.                My

11   mom started it.        I would guess -- I don't have exact,

12   but I would say 1980, 1981?            Somewhere in there.

13        Q.     Okay.

14                       Let's focus on sort of the last sort of

15   15 years.

16        A.     Sure.

17        Q.     And -- and to be clear, when did you assume

18   your role with the company?

19        A.     I started in 1998 and -- and basically ran the

20   company a year in from that -- from that time.

21        Q.     Okay.

22        A.     My parents were both involved before, and they

23   retired.     So they just kind of left it.

24        Q.     Okay.

25                       So let's start in -- in 2007, do you -- or

                                                                      Page 24

                                Veritext Legal Solutions
                                     800-336-4000
                                                     A351
        Case 19-50272-KBO     Doc 71-8    Filed 03/02/21      Page 26 of 70


1    let's -- yeah, let's start in 2007.                   Do -- do you have,

2    sitting here today, sort of an understanding of the

3    annual business that Kenilworth did with The Limited in

4    calendar year 2007?

5         A.     I can't remember exact, but I would guess 4 to

6    5 million in -- in sales.

7         Q.     Okay.

8                        Where did that rank at the time in terms of

9    your size -- size of accounts?

10        A.     Good question.

11                       I would say probably No. 4.

12        Q.     Okay.

13                       Who were the other three at the time?                Do

14   you know?

15        A.     Express would be one.          2007, New York &

16   Company, which I didn't mention before, but we don't

17   work with them anymore, and Chico's would be the third.

18        Q.     All right.     Now, talking just about Limited.

19        A.     Uh-huh.

20        Q.     Limited, what about 2008?            Did -- do you have a

21   sense of what your sales were in that year?

22        A.     I would say it would be roughly the same.

23        Q.     Okay.

24                       Did that remain consistent in -- from 2009

25   until 2017, or was there sort of any growth during that

                                                                         Page 25

                                Veritext Legal Solutions
                                     800-336-4000
                                                     A352
        Case 19-50272-KBO     Doc 71-8    Filed 03/02/21     Page 27 of 70


1    time period in the sales that you were making to The

2    Limited?

3         A.     It was up and down a little bit, but -- but

4    pretty consistent I would say.

5         Q.     Okay.

6                        Would you -- as the sort of manager, I

7    would say, and owner of Kenilworth, do you make it part

8    of your practice to become aware of sort of how the

9    businesses that you sell products to, how those

10   businesses are performing in the marketplace?

11        A.     I do now.     That's for sure.            At -- at that

12   point, you know, early in my career, probably

13   between 2007 up until 2015 or '16, I would get most of

14   my information from the merchants that I worked with.

15   You know, I had a really good relationship with a lot of

16   people that were not high up the food chain so to speak.

17   So -- so of course, we would talk business, our

18   business, and overall business, but strictly at that

19   level.     I didn't really go much higher than that.                    It's

20   just to me wasn't really done.

21        Q.     So you mentioned that you -- you were aware of

22   the entity Sun Capital?

23        A.     Yep.

24        Q.     Maybe not Sun Capital V, but you were aware of

25   Sun Capital prior to the bankruptcy; is that right?

                                                                        Page 26

                                Veritext Legal Solutions
                                     800-336-4000
                                                     A353
        Case 19-50272-KBO   Doc 71-8    Filed 03/02/21   Page 28 of 70


1         A.    Yes.

2         Q.    How did you become aware of Sun Capital?

3         A.    Well, I -- I knew that they -- you know, that

4    they bought The Limited so --

5         Q.    Okay.

6         A.    -- s I would have heard that, you know, from

7    again my partner at The Limited, a merchant or a

8    sourcing person.

9         Q.    Okay.   And do you ever read sort of industry

10   trades that -- that may give you information about

11   acquisitions that occur in the retail industry?

12        A.    Again, I do now.       At that point, not as much.

13        Q.    Okay.   Let's talk about -- a little bit about

14   the -- the relationship that -- that Kenilworth had with

15   The Limited, and I want to pull up -- or you can -- I

16   won't pull it up, but you can navigate to Exhibit 2,

17   which Mr. Oppenheimer had previously shown you.

18        A.    Okay.

19        Q.    Now, when you were first asked about this

20   agreement or at least any -- any contractual agreement,

21   your answer was you didn't have a contract with Limited

22   and I guess my -- my question is:            Do you view this

23   Master Services {sic} Agreement as a contract with The

24   Limited?

25        A.    I guess when I -- when I think of a contract, I

                                                                    Page 27

                             Veritext Legal Solutions
                                  800-336-4000
                                                  A354
        Case 19-50272-KBO     Doc 71-8    Filed 03/02/21   Page 29 of 70


1    think of it more as relations to sales.                You know, there

2    aren't any guarantees here.            This is a -- yes, in the

3    true sense of the word, this is a contract between us.

4    There are things that I initialized and signed.                  Rules I

5    have to follow.        Rules that they follow.

6                        But, again, when I -- in my mind, when I

7    think of contract, which is probably incorrect, I think

8    of okay, this is a five-year term, we will do X amount

9    of business.        So there isn't any of that.

10        Q.     Would -- would you keep a copy of a fully

11   executed contract like this as part of your files?

12        A.     Yes, I would.

13        Q.     Okay.     I want to direct you to Page 2 of this

14   contract.     This is the reason why I ask.

15        A.     Okay.

16        Q.     It doesn't appear to me that this contract is

17   fully executed.

18                       Do you agree with me on that point?

19        A.     I mean, I see a blank page here.

20        Q.     Do you have any -- so was that a -- do you

21   agree then that it did not appear to be a fully executed

22   contract?

23        A.     It does not appear to be a fully executed

24   contract.

25        Q.     Do you know whether or not Kenilworth -- do you

                                                                      Page 28

                                Veritext Legal Solutions
                                     800-336-4000
                                                     A355
        Case 19-50272-KBO    Doc 71-8    Filed 03/02/21   Page 30 of 70


1    know whether or not this agreement itself was ever fully

2    executed?

3         A.     I mean, I'm sure that it was, but I

4    don't -- you know, I don't remember specifically, you

5    know, receiving whatever it was that The Limited would

6    have had to sign.       So...

7         Q.     If it was fully executed --

8         A.     Yeah.

9         Q.     -- you would expect that you would have a copy

10   of it somewhere in your files; is that right?

11        A.     I would.    I mean, it was a long time ago, but

12   certainly we -- yes, we don't typically throw anything

13   away so, yes.

14        Q.     Then this contract and, I guess, others as

15   well, nowadays it would be -- the way that you would

16   receive a copy of it, it would be emailed to you, right?

17        A.     Yes.    Electronically some way, either a portal

18   or -- yeah.

19        Q.     Okay.    So then would you also expect that if

20   there were such a fully executed contract that it would

21   also be in the emails of The Limited, as well, because

22   they would have eventually at some point sent it to you,

23   right?

24        A.     I'm not positive.       I -- I don't think at that

25   time they would have sent it via email.               I think

                                                                     Page 29

                               Veritext Legal Solutions
                                    800-336-4000
                                                    A356
        Case 19-50272-KBO    Doc 71-8    Filed 03/02/21   Page 31 of 70


1    everything was still FedEx'ed, if I recall correctly.                 I

2    don't...

3         Q.    Okay.     But in --

4         A.    Go ahead.

5         Q.    -- but in Exhibit 3, if you -- if you go over

6    to Exhibit 3.

7         A.    Okay.

8         Q.    A copy of this contract was, in fact -- it

9    appears at least a copy was, in fact, emailed on -- in

10   2009, right?

11        A.    I mean, we -- it looked like we emailed.

12   That's -- that's how I see this.

13        Q.    Okay.

14                      Do you -- it looks like Exhibit 3 is

15   actually a printout of an email.             You don't have any --

16   this isn't a printout of an email that was collected

17   from you, was it?

18        A.    No.

19        Q.    Okay.

20                      Let's talk about the practices of The

21   Limited with respect to -- and Kenilworth with respect

22   to invoicing and payment.

23        A.    Okay.

24        Q.    Starting in -- let's start in 2008.              I -- I

25   recognize that, you know, there was a longer

                                                                     Page 30

                               Veritext Legal Solutions
                                    800-336-4000
                                                    A357
        Case 19-50272-KBO   Doc 71-8    Filed 03/02/21   Page 32 of 70


1    relationship, based on your representation, than that.

2    Let's start in 2008.

3                      At that time, how did the parties operate

4    in terms of -- of ordering product and paying invoices?

5    Were invoices sent by you to The Limited and Limited

6    would subsequently pay them?

7         A.   Yes.

8         Q.   Okay.

9                      Prior to 2008, during the entirety of the

10   relationship, were you aware of any invoices sent from

11   Kenilworth to The Limited that were not paid?

12        A.   No.

13        Q.   Okay.

14        A.   Not aware.

15        Q.   After 2008, until, let's say, January 1st,

16   2016, are you aware of any invoices that were sent from

17   Kenilworth to The Limited that were not paid?

18        A.   No.

19        Q.   Okay.     And just to be clear, during those years

20   from 2008 until January 1st of 2016, we're talking about

21   annually 4 to $5 million in business --

22        A.   Yes.

23        Q.   -- in that range?

24        A.   Yes.

25        Q.   Okay.

                                                                    Page 31

                              Veritext Legal Solutions
                                   800-336-4000
                                                   A358
        Case 19-50272-KBO    Doc 71-8    Filed 03/02/21   Page 33 of 70


1                       How many invoices typically would -- would

2    it take for Kenilworth to accrue 5 million in sales?

3         A.    Let me try and quickly do the math.              I mean,

4    hundreds for sure.

5         Q.    Okay.

6                       Was your practice in -- in invoicing The

7    Limited, would you mail them or email them to The

8    Limited?    Or what -- what was your practice with respect

9    to sending them invoices?

10        A.    I -- I know, you know, there was a point where

11   we were mailing them.       I'm not exactly sure when we

12   would have switched to email.            That's...

13        Q.    Okay.

14        A.    You know, my -- a bookkeeper obviously would

15   have took care of that.        So...

16        Q.    Did you have a contact at The Limited who you

17   personally interacted with to manage the relationship?

18        A.    Yes.

19                      Over the years, a lot of contacts.            I

20   don't -- it wouldn't necessarily be one person.                 You

21   know, they changed buyers so frequently.               So it would

22   have been a bunch.

23        Q.    Would it have been at the buyer level, someone

24   at the buyer level, who would have been your main point

25   of contact?

                                                                     Page 32

                               Veritext Legal Solutions
                                    800-336-4000
                                                    A359
        Case 19-50272-KBO   Doc 71-8    Filed 03/02/21     Page 34 of 70


1         A.   Yes.

2         Q.   Okay.

3                      Did you ever have contact with -- with the

4    management of The Limited as part of your relationship?

5         A.   No, no.

6         Q.   Okay.     All right.

7         A.   Accessories vendors are usually pretty small.

8    We're usually a very small part of the business.                  So,

9    you know, kind of on the outsides a little bit.

10        Q.   I want to show you -- now it's going to -- I'm

11   working on my own here.       So please bear with me.

12        A.   No problem.

13        Q.   I want to show you a copy of the complaint in

14   this matter.      So if you give me a minute --

15        A.   No problem.

16        Q.   -- while I put it in there.               It'll be

17   Exhibit 5.

18        A.   I think my Internet is from '07 probably.

19   That's why it's taking so long.

20        Q.   Well --

21        A.   I don't have it yet.

22        Q.   That's because I am still figuring this out.

23        A.   Okay.

24                     (Exhibit 5 marked.)

25        Q.   (BY MR. LEHRMAN)        Okay.     It is loading now.

                                                                      Page 33

                              Veritext Legal Solutions
                                   800-336-4000
                                                   A360
        Case 19-50272-KBO    Doc 71-8    Filed 03/02/21   Page 35 of 70


1                      I've still got a progress bar happening.

2         A.   Okay.

3         Q.   So hopefully it's done soon.

4         A.   Okay.

5                      MR. LEHRMAN:      You know, Neil, I wonder if

6    maybe you could assist with this.

7                      MR. MARTIN:      Yeah.     I'm -- I'm actually

8    watching you.      But if you have a progress bar, I'm

9    guessing -- do you have an estimate on how many pages

10   that PDF is?

11                     MR. LEHRMAN:      It shouldn't be that.            No.

12   It's only about 25 pages, so...

13                     MR. MARTIN:      Okay.     Which -- which one are

14   you trying to introduce?

15                     MR. LEHRMAN:      Yeah.      It's -- if you go in

16   the Baker McKenzie folder.

17                     MR. MARTIN:      Okay.

18                     MR. LEHRMAN:      It's numbered 010201917

19   complaint.

20                     MR. MARTIN:      Okay.     So what I'm going to

21   for now is I'm just going to copy it in there so you

22   guys can get the ball rolling, and then I'll introduce

23   it as Exhibit 5.       And then once it's there, I'll -- I'll

24   delete it at the end of the depo.

25                     MR. LEHRMAN:      Okay.

                                                                     Page 34

                               Veritext Legal Solutions
                                    800-336-4000
                                                    A361
        Case 19-50272-KBO   Doc 71-8    Filed 03/02/21    Page 36 of 70


1                      MR. MARTIN:     Just so guys can kind of start

2    your questioning.

3                      So it is in the marked exhibits now.

4                      THE WITNESS:     I see.      And -- and mine is

5    still kind of loading, and eventually will get in there

6    is the point?

7                      MR. MARTIN:     Yeah, that's the point.            There

8    we go.

9                      MR. LEHRMAN:     Okay.

10        Q.   (BY MR. LEHRMAN)        All right.        So if you pull up

11   the complaint that was just added to the shared exhibit

12   folder -- do you -- are you seeing that, Mr. Soloff?

13        A.   It's spinning.        Hopefully, in one second.

14   Sorry.

15        Q.   Okay.     No, no, problem.

16        A.   Yes, I see it.

17        Q.   Okay.

18                     Have you ever seen this document before

19   today?

20        A.   Sorry.     I just want to make sure.            Sorry.

21        Q.   Yeah.

22        A.   Yes.

23        Q.   Okay.

24                     When was that?

25        A.   I mean, I can't remember for sure.               I...

                                                                     Page 35

                              Veritext Legal Solutions
                                   800-336-4000
                                                   A362
       Case 19-50272-KBO   Doc 71-8   Filed 03/02/21   Page 37 of 70


1         Q.   Would it have been --
2         A.   I'll wait until you ask.
3         Q.   Would it have been before or after it was
4    publicly filed on January 17th, 2017?
5         A.   It would -- it would have been after, yeah.
6         Q.   Okay.     All right.
7                      So you didn't have any input into the
8    drafting of this document at all, did you?
9         A.   No.
10        Q.   Okay.
11                     Are you aware that you -- that Kenilworth
12   is listed on a pending stay as a predicate creditor by
13   this document?
14        A.   I mean, yes, yes.
15        Q.   Okay.
16                     When did you become aware of that?
17        A.   I would say around the same time.
18        Q.   Okay.
19                     Did you have any contact at all with the
20   Reid Collins law firm with regards to the subject of
21   this lawsuit?
22        A.   Yes.
23        Q.   Who at Reid Collins did you have contact with?
24        A.   I can't remember.         Eric.
25        Q.   Eric Madden?

                                                                 Page 36

                            Veritext Legal Solutions
                                 800-336-4000
                                                 A363
        Case 19-50272-KBO    Doc 71-8   Filed 03/02/21   Page 38 of 70


1         A.   Yes, thank you.

2                      Eric Madden.     I apologize.       He -- on the

3    call, he was --

4         Q.   What -- what was your contact with Mr. Madden?

5         A.   They explained -- or Eric explained, you know,

6    what was happening and, you know, asked -- just asked

7    for my involvement, I guess, I would say.

8         Q.   When was that?

9         A.   That was maybe a month ago.

10        Q.   Okay.

11                     What specifically did he -- did he explain?

12        A.   He explained that Sun Capital took a -- a

13   transfer and -- yeah, that was pretty much it.

14        Q.   Okay.

15                     Prior to him explaining about the transfer,

16   as you described, were you aware of the transfer that

17   took place?

18        A.   No.     No.

19        Q.   Okay.

20                     Did he tell you how much the transfer --

21   what the transfer was?       What -- what details did he give

22   you about the transfer?

23        A.   He told me the amount.           I -- unfortunately, I

24   don't remember exactly what it was, but he said what the

25   amount was and when it was, and I also don't remember

                                                                    Page 37

                              Veritext Legal Solutions
                                   800-336-4000
                                                   A364
        Case 19-50272-KBO      Doc 71-8    Filed 03/02/21     Page 39 of 70


1    that exact detail also.           And that was basically it.

2           Q.    And when -- when did the transfer take place?

3    Do you know?

4           A.    I -- I know it was -- I don't remember exactly,

5    but it was -- I'm sorry.           I -- I don't remember when it

6    was.

7           Q.    Okay.     Let's --

8           A.    All I remember is -- sorry.               I'm sorry.

9           Q.    I was just going to say, if you want, we can go

10   back to Exhibit 1, which is the subpoena, and I think

11   it's a defined term in there.

12          A.    Okay.

13          Q.    Why don't you take a look at it, and then --

14          A.    Okay.

15          Q.    -- and then we can ask you the same question

16   again.      Page 4.

17          A.    Yep, just looking through it.               Okay.

18          Q.    So I'll ask again:         When did this transfer take

19   place?

20          A.    December 20th, 2011.

21          Q.    Okay.

22                        And how much was the transfer?

23          A.    $42,158,299.47.

24          Q.    And that is a matter that you have prepared, I

25   guess, to -- to testify about today?

                                                                         Page 38

                                 Veritext Legal Solutions
                                      800-336-4000
                                                      A365
        Case 19-50272-KBO    Doc 71-8    Filed 03/02/21   Page 40 of 70


1         A.    Yeah, that's why -- yeah.            Sure.

2         Q.    How -- how did you prepare to testify today?

3         A.    Oh, prepare?     I -- honestly, as you may tell, I

4    really didn't.

5         Q.    That's fine.

6                       So did you -- did you look at any documents

7    at all?

8         A.    The only documents I had looked at were what is

9    up here, what the -- the exhibits.

10        Q.    And did you have any conversations with anyone,

11   other than Mr. Madden, to prepare for this deposition?

12        A.    Mr. Oppenheimer and I talked, but only to set

13   me up for the call today.          Just to make sure that I was,

14   you know, ready from a -- you know, just so I could log

15   in and kind of all that stuff, which apparently I -- I

16   failed, but -- but yeah.

17        Q.    That's fine.     This is a -- a new world.            So no

18   problem.

19                      In the conversation you had a month ago

20   with Mr. Madden, who else was on that -- was -- was a

21   part of that conversation?          Do you know?

22        A.    I -- I know Mr. Oppenheimer was, and I -- and I

23   think there was a third person on the call from the

24   firm, but also, I don't remember his name offhand.

25        Q.    Okay.

                                                                     Page 39

                               Veritext Legal Solutions
                                    800-336-4000
                                                    A366
        Case 19-50272-KBO      Doc 71-8       Filed 03/02/21   Page 41 of 70


1            A.   I believe he told me.

2            Q.   Only the four of you were on the call?

3            A.   And then my new business partner was also on --

4    on the call.

5            Q.   Okay.     Okay.

6                         Why was your new business partner on the

7    call?

8            A.   I didn't know what the call was about.                  He is a

9    lawyer or was a lawyer in Houston.                   So I figured, you

10   know, whatever they had to say, it would be nice to, you

11   know, have his opinion or, you know, just -- yeah, try

12   to get his advice as to what was said.

13           Q.   What is your understanding of what will occur

14   with regards to the claim that Kenilworth submitted in

15   the bankruptcy if the plaintiffs are successful in their

16   lawsuit?

17           A.   What do I think will -- will happen --

18           Q.   Yeah.

19           A.   -- for Kenilworth?

20           Q.   Yeah.

21           A.   Not much.     I -- I think if anything, we'll get

22   a very small settlement if -- if that's what you would

23   call it or -- yeah, I -- I honestly don't expect really

24   anything to be honest.

25           Q.   You've testified that you were -- you sort of

                                                                          Page 40

                                    Veritext Legal Solutions
                                         800-336-4000
                                                         A367
           Case 19-50272-KBO   Doc 71-8    Filed 03/02/21     Page 42 of 70


1    first became aware of the -- the transfer, the dividend

2    sort of -- as of a month ago; is that right?

3            A.   Yes, on the phone call.

4            Q.   Okay.

5                         Is it your testimony that in -- in December

6    of 2011, you were made aware that Sun Capital made this

7    transfer.      You were made aware contemporaneously with

8    the transfer.         Is it your testimony that -- that

9    Kenilworth would have not provided 4 to 5 million in

10   goods to The Limited with having had that knowledge?

11                        MR. OPPENHEIMER:       Objection.        Form.

12           Q.   (BY MR. LEHRMAN)        You can answer.

13           A.   Oh, sorry.     I -- I was confused.            I thought --

14           Q.   Do you -- do you understand the question?

15           A.   I just want to make sure I understand you.

16   You're asking me would I not have gone forward with --

17   with a business with The Limited if I -- if I had known

18   about this transfer?

19           Q.   Yeah.

20           A.   I still would have gone forward with -- with

21   it.

22           Q.   Okay.

23                        Let's go back to 2011.            Prior to

24   December 20th, 2011, I am correct that it was The

25   Limited's practice to receive invoices from Kenilworth

                                                                         Page 41

                                 Veritext Legal Solutions
                                      800-336-4000
                                                      A368
        Case 19-50272-KBO   Doc 71-8    Filed 03/02/21   Page 43 of 70


1    and pay them in a timely fashion; is that correct?

2         A.   That is correct.

3         Q.   Okay.

4                      That practice didn't change at all up until

5    the year 2016; isn't that right?

6         A.   It did not change at all.

7         Q.   Okay.

8                      When in 2016 did you -- well, let's --

9    let's go back.      Do you recall at any time during 2016

10   having discussions with anyone from The Limited

11   concerning The Limited's ability to pay its invoices

12   from Kenilworth?

13        A.   No.

14        Q.   Okay.

15                     When did you first become aware that The

16   Limited was struggling, I'll say, to pay its invoices

17   from Kenilworth in 2016?

18        A.   I first became aware maybe four days before

19   they actually filed.      I received a phone call from my

20   contact, said there were some potential issues.                They

21   were trying to work it out, and then shortly thereafter,

22   you know, the bankruptcy.         So up until that point, I --

23   I really had no idea.      It blindsided us.

24        Q.   Okay.

25                     Let's go to the claim notice that was

                                                                    Page 42

                              Veritext Legal Solutions
                                   800-336-4000
                                                   A369
        Case 19-50272-KBO    Doc 71-8    Filed 03/02/21   Page 44 of 70


1    No. 4, I think.

2         A.    Exhibit 4 or on this --

3         Q.    Yeah, Exhibit 4.

4                       I'm going to summarize this.

5         A.    Okay.

6         Q.    But what this notice sort of evinces is a

7    series of invoices starting in August of 2016 all the

8    way up through October, I believe.

9         A.    That -- yeah.

10        Q.    Okay.

11                      And -- and these invoices appear to be,

12   based on the claim notice that you submitted in the

13   bankruptcy, they were unpaid by The Limited, correct?

14        A.    Correct.

15        Q.    Okay.

16                      And actually, I want to correct the record.

17   It's -- they're through November 17th of 2016; is that

18   correct?

19        A.    That would be correct, yeah.

20        Q.    Okay.

21                      We're talking about -- like about three

22   months of unpaid invoices.          Is that something that --

23   that would have raised -- that would have raised some

24   concern from you contemporaneously to not receiving

25   payment for these invoices?

                                                                     Page 43

                               Veritext Legal Solutions
                                    800-336-4000
                                                    A370
        Case 19-50272-KBO   Doc 71-8    Filed 03/02/21   Page 45 of 70


1         A.   No, not really.

2                      This -- you know, obviously, there was a

3    time when they were quicker with a payment, but this

4    feels about right.

5         Q.   So, I guess, my general question is it's not

6    uncommon for a retailer to go maybe two months without

7    paying invoices and then kind of catching up; is that

8    right?

9         A.   Yes.

10        Q.   All right.     Particularly in the last maybe

11   three to five years?

12        A.   Exactly, yes.

13        Q.   Okay.     And why has that increased over the last

14   three to five years?

15        A.   Obviously, business is not as good.              I mean, I

16   don't -- I can't really speak for why it would have

17   increased, but my guess would be that, you know, a cash

18   flow is more of an issue, you know, for -- for some of

19   these retailers.

20        Q.   Is it your understanding that every invoice

21   that Kenilworth submitted to The Limited from

22   August 5th, 2016, through November 17th, 2016, is it

23   your understanding that all of those invoices went

24   unpaid?

25        A.   Anything on this list, you know, that we've

                                                                    Page 44

                              Veritext Legal Solutions
                                   800-336-4000
                                                   A371
        Case 19-50272-KBO   Doc 71-8    Filed 03/02/21   Page 46 of 70


1    submitted would have been unpaid, yes.

2         Q.   My question was a little bit different, and

3    I'll -- maybe I'll give you some -- some more details --

4         A.   Okay.

5         Q.   -- so that -- so that you can kind of see where

6    I'm getting at.

7                      If you look on the first page of -- it's

8    actually Page 3 of the exhibit, and if you see, there

9    are dates to the -- to the first, you know, several

10   invoices in there.      There's a bunch dated August 5th,

11   and then it jumps to August 11th.             All of the invoices

12   on August 5th are dated sequentially, and then there

13   are -- excuse me -- they're numbered sequentially.                  If

14   you see Invoice No. 102065 through 73.

15                     Do you see that?

16        A.   I do.

17        Q.   Is it Kenilworth's practice to number invoices

18   with a specific vendor sequentially, or -- or does it

19   number all of its invoices and -- and some get assigned

20   to some vendor and others go to other vendors.

21                     Does that make sense?

22        A.   It does make sense, and that's actually a good

23   question that I'm not positive of the answer.

24        Q.   Okay.

25        A.   Sorry.     My bookkeeper -- I don't know how she

                                                                    Page 45

                              Veritext Legal Solutions
                                   800-336-4000
                                                   A372
        Case 19-50272-KBO   Doc 71-8       Filed 03/02/21   Page 47 of 70


1    sends out invoices.

2         Q.   Okay.

3                      Do you have reason to believe that there --

4    there may be sometimes, and we can go through, you know,

5    the list here.      There are some gaps, even on the second

6    page from August until -- you know, August 18th to 22nd.

7         A.   Uh-huh.

8         Q.   And you testified that there would be hundreds

9    of -- of invoices that would make up, you know, 4 or 5

10   million in sales.

11                     So do you think it's possible that

12   Limited -- that The Limited was paying some invoices and

13   not all of them, or -- or what is your -- what is your

14   take on that?      Do you have -- do you have any insight

15   into that?

16        A.   My guess is they were not paying any, but,

17   again, I'm not positive on that.               But I would guess that

18   they were not.

19        Q.   Okay.     Okay.

20        A.   It wouldn't make sense for them to jump around.

21        Q.   Okay.

22                     Give me a second here.

23        A.   Sure.     No problem.

24        Q.   During Mr. Oppenheimer's questioning, he asked

25   you about access to certain information, presentations,

                                                                       Page 46

                                 Veritext Legal Solutions
                                      800-336-4000
                                                      A373
        Case 19-50272-KBO    Doc 71-8    Filed 03/02/21   Page 48 of 70


1    board minutes, stuff like that.

2         A.   Yes.

3         Q.   And -- and your response was that you,

4    Kenilworth, did not get access to that series of

5    information, and I'm summarizing here.               But --

6         A.   Right.

7         Q.   -- that's all meant to preface my question,

8    which is did Kenilworth ever ask for access to -- to

9    board minutes or presentations or financial information

10   from The Limited?

11        A.   No.

12        Q.   Is that something that Kenilworth typically

13   does with its customers?

14        A.   Typically, again, I keep it usually at the

15   buyer level.     There are some cases, you know, in -- in

16   regards to Ascena where before this happened, I reached

17   out and had some conversations with -- more at the

18   executive level.       But usually and especially at this

19   time, no, that would not be something I would do.

20        Q.   Why not?

21        A.   Now, that I look at these invoices, it's a good

22   question, but -- but I think, you know, there's -- when

23   you're -- again, when you're an accessories vendor, as I

24   mentioned, it's a very small part.              So these are apparel

25   stores, for the most part, that sell accessories.

                                                                     Page 47

                               Veritext Legal Solutions
                                    800-336-4000
                                                    A374
        Case 19-50272-KBO        Doc 71-8    Filed 03/02/21      Page 49 of 70


1    There's a lot of companies just like us, and we think

2    the best way to go about our business is to -- just to

3    not make waves.           Just, you know, I'm -- I don't want to

4    ask too many questions.

5                           Again, I want to keep it at the level.               You

6    know, I want to keep my relationships at a certain level

7    only.        That has worked well for us.                I usually don't try

8    to dig any deeper than that.               I just -- I could be

9    wrong, but my sense is that is not usually well-received

10   unless you're a major apparel vendor that has 40 or

11   50 percent of their business.                We just don't feel like

12   we have that kind of partnership with a lot of these

13   retailers.

14           Q.     When did the Ascena brand go bankrupt?                  Do you

15   know?

16           A.     That was this summer.

17           Q.     This summer?

18           A.     Yeah, July of 2020, I believe.

19           Q.     Okay.

20                          Prior to Ascena going bankrupt, did you

21   modify at all your practices with respect to extending

22   trade credit to Ascena?

23           A.     We -- everyone had to extend trade credit, yes,

24   yes.     So we modified.        We went from 60 days to perhaps

25   six months' terms, but that's -- you know, that's COVID

                                                                            Page 48

                                   Veritext Legal Solutions
                                        800-336-4000
                                                        A375
        Case 19-50272-KBO      Doc 71-8    Filed 03/02/21    Page 50 of 70


1    and just -- yeah.

2            Q.   Okay.     Let me just review my notes for a minute

3    here.

4            A.   No problem.

5            Q.   If you don't mind.

6            A.   Of course.

7                         MR. LEHRMAN:     Okay.      I -- I don't have any

8    -- anything else at this time, subject to

9    Mr. Oppenheimer asking further questions.                  But I will

10   pass the witness to the extent he needs -- he would like

11   to do that.

12                        Thank you, Mr. Soloff.

13                        THE WITNESS:     Thank you.

14                        MR. OPPENHEIMER:       No more questions.

15                        MR. LEHRMAN:     Did you say "no more

16   questions"?

17                        MR. OPPENHEIMER:       I did.      Oh, I'm sorry.

18   Can you hear me?

19                        MR. LEHRMAN:     Yeah.      Why don't we go off

20   the record?

21                        MR. OPPENHEIMER:       Sure.

22                        MR. LEHRMAN:     Sorry.      Go ahead.     I know the

23   court reporter probably has to --

24                        THE CERTIFIED STENOGRAPHER:           It's okay.

25                        MR. LEHRMAN:     Go ahead.        Sorry.

                                                                        Page 49

                                 Veritext Legal Solutions
                                      800-336-4000
                                                      A376
        Case 19-50272-KBO   Doc 71-8   Filed 03/02/21   Page 51 of 70


1                   THE CERTIFIED STENOGRAPHER:            Since this is

2    Federal, I have to ask about any further stipulations.

3    Are there any further stipulations you guys would like

4    to put on the record?

5                   MR. OPPENHEIMER:          Not on behalf of the

6    Trust.

7                   MR. LEHRMAN:       None for the defendants, as

8    well.

9                   THE CERTIFIED STENOGRAPHER:            And did you

10   want to keep your same -- orders as earlier today?

11                  MR. LEHRMAN:       Yes.

12                  MR. OPPENHEIMER:          Yes, please.

13                  THE CERTIFIED STENOGRAPHER:            Okay.    That's

14   all I have.   Thank you, guys.

15                  MR. OPPENHEIMER:          Thank you.

16                  MR. LEHRMAN:       Thank you.

17                  (Proceedings concluded at 2:20 p.m.)

18

19

20

21

22

23

24

25

                                                                   Page 50

                             Veritext Legal Solutions
                                  800-336-4000
                                                  A377
        Case 19-50272-KBO    Doc 71-8    Filed 03/02/21   Page 52 of 70


1                           CHANGES AND SIGNATURE

2              WITNESS NAME:        ERIC JOHN SOLOFF

3              DATE OF DEPOSITION: January 28, 2021

4

5           PAGE       LINE                 CHANGE              REASON

6    ________________________________________________________

7    ________________________________________________________

8    ________________________________________________________

9    ________________________________________________________

10   ________________________________________________________

11   ________________________________________________________

12   ________________________________________________________

13   ________________________________________________________

14   ________________________________________________________

15   ________________________________________________________

16   ________________________________________________________

17   ________________________________________________________

18   ________________________________________________________

19   ________________________________________________________

20   ________________________________________________________

21   ________________________________________________________

22   ________________________________________________________

23   ________________________________________________________

24   ________________________________________________________

25   ________________________________________________________

                                                                     Page 51

                               Veritext Legal Solutions
                                    800-336-4000
                                                    A378
        Case 19-50272-KBO    Doc 71-8    Filed 03/02/21   Page 53 of 70


1              I, ERIC JOHN SOLOFF, have read the
2    foregoing deposition and hereby affix my signature that
3    same is true and correct, except as noted above.
4
5                           ______________________________
                            ERIC JOHN SOLOFF
6
7
8
9    THE STATE OF_____________           )
10   COUNTY OF _______________           )
11             Before me, ____________________________, on
12   this day personally appeared Eric John Soloff,
13   known to me (or proved to me under oath or through
14   ______________________) (description of identity card or
15   other document) to be the person whose name is
16   subscribed to the foregoing instrument and acknowledged
17   to me that they executed the same for the purposes and
18   consideration therein expressed.
19             Given under my hand and seal of office this
20   ____ day of _____________________, 2021.
21
22
23
                            _________________________________
24                          NOTARY PUBLIC IN AND FOR
                            THE STATE OF _____________________
25                          Commission Expires: ______________

                                                                     Page 52

                               Veritext Legal Solutions
                                    800-336-4000
                                                    A379
       Case 19-50272-KBO   Doc 71-8   Filed 03/02/21   Page 54 of 70


1
                IN THE UNITED STATES          BANKRUPTCY COURT
2                   FOR THE DISTRICT          OF DELAWARE
3      In re:                      )
                                   )          Chapter 11
4      LSC WIND DOWN, LLC, et al )
                                   )          Case No. 17-10124 (KBO)
5          Debtors                 )
       _________________________ )            (Jointly Administered)
6                                  )
       UMB BANK, N.A., as Plan     )
7      Trustee of The Limited      )
       Creditors Liquidating       )          Adversary Proceeding
8      Trust                       )          No. 19-50272 (KBO)
                                   )
9          Plaintiff,              )
                                   )
10     v.                          )
                                   )
11     SUN CAPITAL PARTNERS V,     )
       LP,                         )
12     SUN MOD FASHIONS IV, LLC, )
       SUN MOD FASHIONS V, LLC,    )
13     AND                         )
       H.I.G. SUN PARTNERS, LLC    )
14                                 )
           Defendants.             )
15
16
                   REPORTER'S CERTIFICATION
17             DEPOSITION OF ERIC JOHN SOLOFF
                         January 28, 2021
18
19             That the deposition transcript was delivered
20   to Mr. Leo Oppenheimer.
21             That a copy of this certificate was served on
22   all parties and/or the witness shown herein on
23   ________________.
24             I further certify that pursuant to FRCP Rule
25   30(f)(1) that the signature of the deponent:

                                                                 Page 53

                            Veritext Legal Solutions
                                 800-336-4000
                                                 A380
        Case 19-50272-KBO   Doc 71-8   Filed 03/02/21   Page 55 of 70


1                 ____ was requested by the deponent or a party
2    before the completion of the deposition and that
3    signature is to be before any notary public and returned
4    within 30 days from date of receipt of the transcript.
5                 If returned, the attached Changes and
6    Signature Page contains any changes and the reasons
7    therefore:
8                 ____ was not requested by the deponent or a
9    party before the completion of the deposition.
10                I certify that I am neither counsel for,
11   related to, nor employed by any of the parties or
12   attorneys in the action in which this proceeding was
13   taken, and further that I am not financially or
14   otherwise interested in the outcome of the action.
15                Certified to by me this 4th day of February,
16   2021.
17
18
19
20
21                             <%12604,Signature%>
                               ABIGAIL GUERRA, Texas CSR 9059
22                             Expiration Date:          12/31/22
                               VERITEXT LEGAL SOLUTIONS
23                             Firm Registration No. 571
                               300 Throckmorton Street
24                             Suite 1600
                               Fort Worth, Texas 76102
25                             Phone:       (817) 336-3042

                                                                   Page 54

                             Veritext Legal Solutions
                                  800-336-4000
                                                  A381
        Case 19-50272-KBO   Doc 71-8   Filed 03/02/21   Page 56 of 70


1    COUNTY OF ________        )
     STATE OF TEXAS            )
2
3              I hereby certify that the witness was notified
4    on_____________________, that the witness has 30 days or
5    (______days per agreement of counsel) after being
6    notified by the officer that the transcript is available
7    for review by the witness and if there are changes in
8    the form or substance to be made, then the witness shall
9    sign a statement reciting such changes and the reasons
10   given by the witness for making them;
11        That the witness' signature was/was not returned as
12   of ____________________________.
13             Subscribed and sworn to on this, the ______
14   day of _____________, 2021.
15
16
17
18
19                             <%12604,Signature%>
                               ABIGAIL GUERRA, Texas CSR 9059
20                             Expiration Date:          12/31/22
                               VERITEXT LEGAL SOLUTIONS
21                             Firm Registration No. 571
                               300 Throckmorton Street
22                             Suite 1600
                               Fort Worth, Texas 76102
23                             Phone:       (817) 336-3042
24
25

                                                                   Page 55

                             Veritext Legal Solutions
                                  800-336-4000
                                                  A382
        Case 19-50272-KBO   Doc 71-8   Filed 03/02/21   Page 57 of 70


1    Michael.lehrman@bakermckenzie.com

2                              February 4, 2021

3    RE: UMB Bank, N.A., Et Al. v. Sun Capital Partnerships V, Et Al.

4    DEPOSITION OF: Eric John Soloff (# 4411772)

5         The above-referenced witness transcript is

6    available for read and sign.

7         Within the applicable timeframe, the witness

8    should read the testimony to verify its accuracy. If

9    there are any changes, the witness should note those

10   on the attached Errata Sheet.

11        The witness should sign and notarize the

12   attached Errata pages and return to Veritext at

13   errata-tx@veritext.com.

14        According to applicable rules or agreements, if

15   the witness fails to do so within the time allotted,

16   a certified copy of the transcript may be used as if

17   signed.

18                               Yours,

19                               Veritext Legal Solutions

20

21

22

23

24

25

                                                                    Page 56

                             Veritext Legal Solutions
                                  800-336-4000
                                                  A383
        Case 19-50272-KBO      Doc 71-8   Filed 03/02/21    Page 58 of 70

[& - advice]

           &            1st 31:15,20          30 19:18 53:25         60601 3:11
 & 3:4 21:21 22:18                2             54:4 55:4                      7
   22:21,24 23:24                             300 3:10 54:23
                        2 4:14 7:3 8:18,21                           73 45:14
   25:15                                        55:21
                          9:3,11 14:18                               75,000 23:6
                                              312 3:12
           0              15:17 27:16 28:13                          75201 3:6
                                              33 4:17
 010201917 34:18        2007 24:25 25:1,4                            76102 54:24 55:22
                                              336-3042 54:25
 07 33:18                 25:15 26:13                                          8
                                                55:23
                        2008 19:12,14,17
           1                                  35 19:25               8 4:14
                          25:20 30:24 31:2
 1 1:22 4:13 5:22                                      4             817 54:25 55:23
                          31:9,15,20
   6:1 9:5 15:12 19:1                                                850,000 22:11,14
                        2009 11:9,17 19:16    4 4:16 7:5 13:11
   38:10 53:25                                                       861-8000 3:12
                          25:24 30:10           13:13 15:15 25:5
 1,351,000 14:19        2010 19:16,17           25:11 31:21 38:16              9
 1,351,176 14:19        2011 10:8 16:5          41:9 43:1,2,3 46:9   9059 54:21 55:19
   15:5                   18:15 38:20 41:6      56:2                           a
 10 4:15 19:10            41:23,24            40 48:10               abigail 2:7 54:21
 102065 45:14           2015 26:13            42 18:14                 55:19
 11 1:3 53:3            2016 16:7,10,15,24    42,158,299.47 16:3     ability 42:11
 11th 45:11               17:3,7,12 18:10     42,158,299.47.         able 22:23
 12/31/22 54:22           31:16,20 42:5,8,9     38:23                absolutely 23:21
   55:20                  42:17 43:7,17       420-8900 3:6           access 17:19,22,25
 12604 54:21 55:19        44:22,22            4200 3:5                 18:3,9 46:25 47:4
 13 4:16                2017 12:23 13:1       4411772 56:4             47:8
 15 19:11 24:15           19:23 20:1,3        4th 54:15              accessories 33:7
 16 7:13 26:13            25:25 36:4                   5               47:23,25
 1600 54:24 55:22       2020 48:18
                                              5 4:5,17 25:6          account 16:4 23:1
 1601 3:5               2021 1:21 2:6 51:3
                                                31:21 32:2 33:17     accounts 25:9
 17-10124 1:4 53:4        52:20 53:17 54:16
                                                33:24 34:23 41:9     accrue 32:2
 17th 11:9,17 13:1        55:14 56:2
                                                46:9                 accuracy 56:8
   16:7,10,15,24 17:3   20th 16:5 38:20
                                              50 48:11               acknowledged
   17:7,11 18:10          41:24
                                              50,000 23:2              52:16
   36:4 43:17 44:22     214 3:6
                                              5000 3:11              acquisitions 27:11
 18 4:6                 22nd 46:6
                                              51 4:7                 action 54:12,14
 18th 46:6              25 19:14,18 34:12
                                              53 4:8                 added 35:11
 19-50272 1:8 53:8      28 1:21 51:3 53:17
                                              571 54:23 55:21        administered 1:5
 1974 8:3,5 19:10       28th 2:6
                                              5th 44:22 45:10,12       53:5
 1980 24:12             2:20 2:7 50:17
                                                       6             adversary 1:7
 1981 24:12                       3                                    53:7
 1998 7:23 24:19                              6 4:13
                        3 4:3,15 10:10,19                            advice 40:12
 1:18 2:6                                     60 48:24
                          30:5,6,14 45:8

                                                                                  Page 1
                                 Veritext Legal Solutions
                                      800-336-4000 A384
         Case 19-50272-KBO         Doc 71-8   Filed 03/02/21   Page 59 of 70

[advisory - certificate]

 advisory 6:10             april 11:9,17            14:5 21:18 22:6     bunch 7:25 32:22
 affix 52:2                ascena 21:21 22:1        23:12,13,19 26:25     45:10
 afternoon 5:5               22:3,4 23:24           40:15 42:22 43:13   business 19:7 20:8
 ago 29:11 37:9              47:16 48:14,20,22      53:1                  21:4 24:7 25:3
   39:19 41:2              asked 27:19 37:6,6     banks 21:21 22:20       26:17,18,18 28:9
 agree 28:18,21              46:24                  22:21,24 23:24        31:21 33:8 40:3,6
 agreement 4:14            asking 41:16 49:9      bar 34:1,8              41:17 44:15 48:2
   8:15,23 9:1,17,19       assigned 45:19         base 20:10              48:11
   9:24 10:7 11:22         assist 34:6            based 20:9,11 31:1    businesses 26:9,10
   27:20,20,23 29:1        assume 22:4 24:17        43:12               buyer 32:23,24
   55:5                    attached 2:12          basically 7:23          47:15
 agreements 18:4             11:11 54:5 56:10       24:19 38:1          buyers 32:21
   56:14                     56:12                basis 7:11 15:4                 c
 ahead 30:4 49:22          attachment 7:5         bear 8:20 33:11
                                                                        c 3:1
   49:25                   attendees 2:9          began 24:8
                                                                        calendar 25:4
 al 1:4 53:4 56:3,3        attorneys 54:12        behalf 5:14 6:25
                                                                        call 8:25 37:3
 allotted 56:15            attribute 20:5           7:12 50:5
                                                                          39:13,23 40:2,4,7
 amount 17:6               august 43:7 44:22      believe 40:1 43:8
                                                                          40:8,23 41:3
   22:10 28:8 37:23          45:10,11,12 46:6,6     46:3 48:18
                                                                          42:19
   37:25                   available 55:6         best 14:16 21:13
                                                                        capital 1:11 16:4,9
 amounts 13:5,9              56:6                   48:2
                                                                          16:15,18,19,23
 ann 20:18,19              aware 12:22 26:8       bit 19:8 21:10 24:2
                                                                          26:22,24,25 27:2
 annual 19:13 25:3           26:21,24 27:2          24:6 26:3 27:13
                                                                          37:12 41:6 53:11
 annually 31:21              31:10,14,16 36:11      33:9 45:2
                                                                          56:3
 answer 6:21 27:21           36:16 37:16 41:1     black 20:18 22:19
                                                                        captioned 18:25
   41:12 45:23               41:6,7 42:15,18      blank 28:19
                                                                        card 52:14
 anymore 25:17                       b            blindsided 42:23
                                                                        care 32:15
 apologize 16:12                                  board 17:23 18:1
                           back 15:12 19:6                              career 26:12
   37:2                                             47:1,9
                             38:10 41:23 42:9                           case 1:4 6:10 7:13
 apparel 47:24                                    bookkeeper 32:14
                           bad 22:22                                      13:9,20 18:24
   48:10                                            45:25
                           baker 3:10 34:16                               53:4
 apparently 39:15                                 bottom 10:22
                           bakermckenzie....                            cases 47:15
 appear 28:16,21                                    14:25
                             3:12 56:1                                  cash 44:17
   28:23 43:11                                    bought 27:4
                           ball 34:22                                   catching 44:7
 appearances 4:3                                  brand 48:14
                           bank 1:6 5:9 17:20                           cause 2:5
 appeared 2:9                                     brick 20:22,23
                             53:6 56:3                                  ceo 5:18
   52:12                                            21:3,8
                           bankrupt 22:3                                certain 46:25 48:6
 appears 30:9                                     bring 8:18
                             48:14,20                                   certainly 29:12
 applicable 56:7,14                               browser 9:3
                           bankruptcy 1:1                               certificate 4:8
 approaching                                      bryant 20:20
                             6:5,10 7:13 12:23                            53:21
   23:12
                             12:25 13:4,9,20

                                                                                     Page 2
                                     Veritext Legal Solutions
                                          800-336-4000 A385
        Case 19-50272-KBO       Doc 71-8   Filed 03/02/21   Page 60 of 70

[certification - document]

 certification 53:16    complaint 4:17           52:3                deeper 48:8
 certified 49:24          33:13 34:19 35:11    correctly 30:1        defendant 3:8
   50:1,9,13 54:15      completion 54:2,9      counsel 54:10 55:5    defendants 1:14
   56:16                computer 11:6          county 52:10 55:1       18:24 50:7 53:14
 certify 53:24          concern 43:24          couple 21:3           defined 16:2 38:11
   54:10 55:3           concerning 42:11       course 26:17 49:6     delaware 1:2 53:2
 chain 26:16            concluded 50:17        court 1:1 6:5,17      delete 34:24
 change 20:7 42:4,6     confused 41:13           49:23 53:1          deliver 12:12
   51:5                 consideration          covers 22:14          delivered 53:19
 changed 32:21            52:18                covid 20:6 48:25      depo 34:24
 changes 4:7 51:1       consistent 25:24       creations 5:15        deponent 53:25
   54:5,6 55:7,9 56:9     26:4                   14:2                  54:1,8
 chapter 1:3 53:3       contact 32:16,25       credit 48:22,23       deposed 6:13
 charlie 21:25 23:5       33:3 36:19,23        creditor 36:12        deposition 1:19
   23:6,25                37:4 42:20           creditors 1:7 5:10      2:3 6:10 39:11
 charming 21:24         contacts 32:19           53:7                  51:3 52:2 53:17
   23:5,6,24            contained 14:15        csr 2:8 54:21           53:19 54:2,9 56:4
 chicago 3:11           contains 11:20           55:19               described 37:16
 chico's 20:18            54:6                 customer 20:10        description 4:12
   25:17                contemporaneou...        21:18                 52:14
 christopher 21:21        41:7 43:24           customers 8:7         design 7:24 12:11
   22:18,19,21,24       contract 8:14,16         20:8,14,17,20       designated 6:25
   23:24                  8:17,25 27:21,23       21:12,17,20 47:13   detail 38:1
 civil 2:11               27:25 28:3,7,11,14            d            details 37:21 45:3
 claim 4:16 7:13          28:16,22,24 29:14                          different 45:2
                                               dallas 3:6
   13:8,19,22 14:5,8      29:20 30:8                                 difficulty 23:12,14
                                               date 11:3,9 15:21
   14:15,19,22 15:1,5   contractual 27:20                              23:20
                                                 51:3 54:4,22
   40:14 42:25 43:12    conversation                                 dig 48:8
                                                 55:20
 claims 7:12              39:19,21                                   direct 5:3 14:4
                                               dated 45:10,12
 clear 24:17 31:19      conversations                                  28:13
                                               dates 45:9
 close 23:9               39:10 47:17                                discovered 15:19
                                               day 2:6 52:12,20
 collected 30:16        copy 28:10 29:9                                15:20 17:2,5,9,11
                                                 54:15 55:14
 collins 3:4 36:20        29:16 30:8,9                                 17:16,18
                                               days 42:18 48:24
   36:23                  33:13 34:21 53:21                          discussions 42:10
                                                 54:4 55:4,5
 commission 52:25         56:16                                      distribution 17:10
                                               debtors 1:5 53:5
 communications         correct 5:15 7:1                               18:15
                                               december 16:5
   18:6                   8:8,9 10:4 12:23                           district 1:2 53:2
                                                 18:15 38:20 41:5
 companies 48:1           13:1 14:10,11,16                           dividend 17:10
                                                 41:24
 company 7:20,21          14:20,23 15:6                                41:1
                                               decline 20:5
   7:23 22:4 23:19        41:24 42:1,2                               document 5:25 9:4
                                               declined 20:2,3
   24:18,20 25:16         43:13,14,16,18,19                            9:14 13:17 35:18

                                                                                 Page 3
                                  Veritext Legal Solutions
                                       800-336-4000 A386
        Case 19-50272-KBO       Doc 71-8   Filed 03/02/21    Page 61 of 70

[document - go]

   36:8,13 52:15        exact 24:11 25:5                f             folder 5:23 9:2
 documents 39:6,8         38:1                 f 53:25                  34:16 35:12
 downturn 20:21         exactly 9:25 32:11     fact 30:8,9            follow 11:25 28:5
   21:2,15                37:24 38:4 44:12     factories 12:1           28:5
 drafting 36:8          examination 4:5,6      facts 15:18            follows 5:2
 duly 2:4 5:2             5:3 18:21            failed 39:16           food 26:16
           e            excuse 45:13           fails 56:15            foregoing 52:2,16
                        executed 11:15         fashion 7:21 42:1      form 18:11 41:11
 e 3:1,1
                          28:11,17,21,23       fashions 1:12,12         55:8
 earlier 13:24
                          29:2,7,20 52:17         53:12,12            fort 54:24 55:22
   50:10
                        executive 47:18        february 54:15         forward 41:16,20
 early 26:12
                        exhibit 4:13,14,15        56:2                four 23:2 40:2
 east 3:10
                          4:16,17 5:22 6:1     federal 2:10 50:2        42:18
 either 6:19 29:17
                          7:4 8:18,21 9:2,3    fedex'ed 30:1          frame 22:25
 electronically
                          9:5,11 10:10,12,19   feel 48:11             fraudulent 15:20
   29:17
                          13:11,13 15:12       feels 44:4             frcp 53:24
 elm 3:5
                          19:1 27:16 30:5,6    figured 40:9           frequently 32:21
 email 3:7,12 4:15
                          30:14 33:17,24       figuring 33:22         friday 11:9
   10:23 11:4,11
                          34:23 35:11 38:10    file 13:8 14:4         fully 28:10,17,21
   29:25 30:15,16
                          43:2,3 45:8          filed 7:12 12:22,25      28:23 29:1,7,20
   32:7,12
                        exhibits 4:11 5:23        13:4,19 21:18       further 6:6 18:21
 emailed 29:16
                          35:3 39:9               22:6 36:4 42:19       49:9 50:2,3 53:24
   30:9,11
                        existence 15:20        files 23:19 28:11        54:13
 emails 29:21
                        expand 21:10              29:10                        g
 employed 54:11
                        expect 29:9,19         filing 23:13
 ended 21:17                                                          gaps 46:5
                          40:23                financial 47:9
 entirety 31:9                                                        general 19:7,21
                        expiration 54:22       financially 54:13
 entity 16:14,19                                                        24:6 44:5
                          55:20                fine 19:13 20:24
   26:22                                                              generation 7:22
                        expires 52:25             39:5,17
 eric 1:20 2:3 4:4                                                      8:1
                        explain 37:11          finish 6:21
   5:1,7 36:24,25                                                     getting 45:6
                        explained 37:5,5       firm 36:20 39:24
   37:2,5 51:2 52:1,5                                                 give 19:12,21
                          37:12                   54:23 55:21
   52:12 53:17 56:4                                                     20:13 27:10 33:14
                        explaining 37:15       first 5:2 7:10,16
 errata 56:10,12,13                                                     37:21 45:3 46:22
                        express 20:18             10:1,3,3,22 27:19
 especially 47:18                                                     given 52:19 55:10
                          25:15                   41:1 42:15,18
 estimate 34:9                                                        go 10:1,1,22 24:5
                        expressed 52:18           45:7,9
 et 1:4 53:4 56:3,3                                                     26:19 30:4,5
                        extend 48:23           five 28:8 44:11,14
 eventually 23:13                                                       34:15 35:8 38:9
                        extending 48:21        flow 44:18
   29:22 35:5                                                           41:23 42:9,25
                        extent 49:10           focus 12:1 19:10
 evinces 43:6                                                           44:6 45:20 46:4
 evolved 19:22                                    24:14                 48:2,14 49:19,22
                                                                        49:25

                                                                                   Page 4
                                  Veritext Legal Solutions
                                       800-336-4000 A387
        Case 19-50272-KBO      Doc 71-8       Filed 03/02/21   Page 62 of 70

[god - know]

 god 11:5              held 5:19 16:4           insight 46:14           jointly 1:5 53:5
 going 6:22 7:15       helen 4:15 10:23         instance 2:4            july 48:18
   8:11,18 10:11          10:25 11:1 13:23      instrument 52:16        jump 46:20
   13:13 15:23 33:10      13:23,25 14:4         interacted 32:17        jumps 45:11
   34:20,21 38:9       help 10:12               interested 54:14                  k
   43:4 48:20          hereto 2:12              internet 33:18
                                                                        kbo 1:4,8 53:4,8
 good 5:5 20:9         hi 18:23                 introduce 10:12
                                                                        keep 28:10 47:14
   25:10 26:15 44:15   high 26:16                  34:14,22
                                                                          48:5,6 50:10
   45:22 47:21         higher 26:19             invoice 12:13,15
                                                                        kenilworth 5:14
 goods 14:22 15:1      honest 40:24                12:19 44:20 45:14
                                                                          5:17 7:12,19 8:2
   41:10               honestly 23:7 39:3       invoices 13:6 14:9
                                                                          8:14 12:9,11,15
 governs 9:19             40:23                    14:12,25 15:4,9
                                                                          13:5,8,19 14:1,19
 great 5:21 11:19      hopeful 19:2                22:5,14 23:3,7,15
                                                                          15:8,19 17:2,5,9
   14:7 15:3,11 16:1   hopefully 8:19              31:4,5,10,16 32:1
                                                                          17:15,17,19,22,25
 ground 6:16              19:2,4 34:3 35:13        32:9 41:25 42:11
                                                                          18:9,13 22:5 24:8
 group 18:4,7          host 3:14                   42:16 43:7,11,22
                                                                          25:3 26:7 27:14
 growth 25:25          hour 19:3,3                 43:25 44:7,23
                                                                          28:25 30:21 31:11
 guarantees 28:2       house 20:18                 45:10,11,17,19
                                                                          31:17 32:2 36:11
 guerra 2:7 54:21      houston 40:9                46:1,9,12 47:21
                                                                          40:14,19 41:9,25
   55:19               huh 25:19 46:7           invoicing 30:22
                                                                          42:12,17 44:21
 guess 23:8 24:11      hundreds 32:4               32:6
                                                                          47:4,8,12
   25:5 27:22,25          46:8                  involved 24:22
                                                                        kenilworth's 6:25
   29:14 37:7 38:25               i             involvement 37:7
                                                                          8:7 15:5 19:7,12
   44:5,17 46:16,17                             island 7:22
                       idea 42:23                                         45:17
 guessing 34:9                                  issue 12:8,12,15
                       identity 52:14                                   kind 21:12 24:5,23
 guys 10:16 34:22                                  44:18
                       illinois 3:11                                      33:9 35:1,5 39:15
   35:1 50:3,14                                 issues 42:20
                       important 6:17                                     44:7 45:5 48:12
          h                                     it'll 33:16
                       including 7:13                                   knew 27:3
                                                iv 1:12 53:12
 h.i.g. 1:13 53:13     incorporated 5:15                                know 13:14 18:18
 hand 52:19            incorrect 28:7                      j              20:7 21:12 22:13
 handwriting           increased 44:13          january 1:21 2:6          23:19 25:14 26:12
   22:22,23               44:17                    12:23 13:1 16:7        26:15 27:3,6 28:1
 happen 40:17          index 4:1                   16:10,15,24 17:3,7     28:25 29:1,4,5
 happened 47:16        indicated 14:18             17:11 18:10 31:15      30:25 32:10,10,14
 happening 34:1        industry 27:9,11            31:20 36:4 51:3        32:21 33:9 34:5
   37:6                information 14:15           53:17                  37:5,6 38:3,4
 hard 6:21                26:14 27:10 46:25     jewelry 7:21,24           39:14,14,21,22
 head 10:8                47:5,9                   21:6                   40:8,10,11,11
 hear 7:19 49:18       initialized 28:4         john 2:3 4:4 5:1,7        42:22 44:2,17,18
 heard 16:6,9,14,23    input 36:7                  51:2 52:1,5,12         44:25 45:9,25
   27:6                                            53:17 56:4             46:4,6,9 47:15,22

                                                                                    Page 5
                                 Veritext Legal Solutions
                                      800-336-4000 A388
       Case 19-50272-KBO       Doc 71-8       Filed 03/02/21   Page 63 of 70

[know - name]

  48:3,6,15,25 49:22   limited's 41:25                  m             mention 25:16
knowledge 14:16           42:11                 machine 2:8           mentioned 19:9
  41:10                line 51:5                madden 36:25            21:14 26:21 47:24
known 18:14,18         liquidating 1:7           37:2,4 39:11,20      merchant 27:7
  41:17 52:13             5:11 53:7             mail 32:7             merchants 26:14
          l            liquidation 5:10         mailing 32:11         michael 3:9
                       list 44:25 46:5          main 20:10,10,20      michael.lehrman
lane 20:20 21:11
                       listed 7:9 36:12          32:24                  3:12 56:1
law 36:20
                       little 6:6 7:19 12:5     major 48:10           mike 18:23
lawsuit 36:21
                          19:7 21:10 24:2,6     making 11:25 26:1     million 18:15
  40:16
                          26:3 27:13 33:9        55:10                  19:14,18,25 25:6
lawyer 40:9,9
                          45:2                  mall 20:9,11            31:21 32:2 41:9
layman's 11:21
                       llc 1:4,12,12,13         manage 32:17            46:10
left 24:23
                          5:11 8:8,11 16:3      management 33:4       mind 28:6 49:5
legal 54:22 55:20
                          53:4,12,12,13         manager 11:1          mine 35:4
  56:19
                       llp 3:4,10                26:6                 minute 33:14 49:2
lehrman 3:9 4:6
                       load 13:14               manufacture 7:24      minutes 17:23
  6:20 18:11,22,23
                       loading 33:25 35:5        12:11                  47:1,9
  33:25 34:5,11,15
                       located 7:21             marked 5:23 6:1       mod 1:12,12 53:12
  34:18,25 35:9,10
                       locations 2:10            8:21 10:10 13:11       53:12
  41:12 49:7,15,19
                       loft 20:19,19,19          33:24 35:3           modified 48:24
  49:22,25 50:7,11
                       log 39:14                market 20:18 21:8     modify 48:21
  50:16
                       long 5:19 8:2            marketplace           mom 8:3 24:11
leo 3:4 5:8 53:20
                          22:13 23:7 29:11       26:10                moment 9:7
level 26:19 32:23
                          33:19                 martin 3:14 34:7      momentarily
  32:24 47:15,18
                       longer 30:25              34:13,17,20 35:1,7     10:17
  48:5,6
                       look 38:13 39:6          master 4:14 8:22      money 22:4
limited 1:7 5:10,11
                          45:7 47:21             9:1,17 27:23         month 37:9 39:19
  8:7,11,12,15 9:20
                       looked 11:24             math 32:3               41:2
  11:23 12:8,16,19
                          30:11 39:8            matter 33:14          months 22:17 23:2
  12:22 13:4,9,20
                       looking 12:2,3            38:24                  43:22 44:6 48:25
  14:13 16:3 17:5,9
                          38:17                 matters 7:5,8         mortar 20:22,23
  17:19,22,25 18:3,6
                       looks 30:14              mckenzie 3:10           21:3,8
  18:14 21:16 24:2
                       loppenheimer 3:7          34:16                msa 11:12,20,24
  24:9 25:3,18,20
                       lot 26:15 32:19          mean 11:24 21:7         12:3
  26:2 27:4,7,15,21
                          48:1,12                28:19 29:3,11                 n
  27:24 29:5,21
                       lp 1:11 53:11             30:11 32:3 35:25
  30:21 31:5,5,11,17                                                  n 3:1
                       lsc 1:4 53:4              36:14 44:15
  32:7,8,16 33:4                                                      n.a. 1:6 53:6 56:3
  41:10,17 42:10,16                             meant 47:7            name 5:6,8 16:4
  43:13 44:21 46:12                             member 14:1             18:23 39:24 51:2
  46:12 47:10 53:7                                                      52:15

                                                                                  Page 6
                                 Veritext Legal Solutions
                                      800-336-4000 A389
         Case 19-50272-KBO        Doc 71-8   Filed 03/02/21    Page 64 of 70

[national - plaintiffs]

 national 7:25              49:17                  39:22 41:11 49:9    parents 24:22
 nature 7:11 15:20        okay 5:14 6:7,15         49:14,17,21 50:5    part 10:24 21:11
 navigate 27:16             6:24 7:3,6,7 8:6       50:12,15 53:20        26:7 28:11 33:4,8
 necessarily 32:20          8:10,12,14,18,20     oppenheimer's           39:21 47:24,25
 needs 49:10                8:25 9:8,9,11,13       46:24               particularly 44:10
 neil 3:14 34:5             9:18,22 10:6,11,14   oral 1:19 2:3         parties 31:3 53:22
 neither 54:10              10:16,18,19,21       order 12:8              54:11
 new 25:15 39:17            11:2,8,10,19 12:4    ordering 31:4         partner 27:7 40:3
   40:3,6                   12:7,15,18,21,25     orders 50:10            40:6
 nice 40:10                 13:2,3,12,16,17,22   organization          partners 1:11,13
 notarize 56:11             14:1,4,7,18 15:3       10:24                 16:4,9,15,19,23
 notary 52:24 54:3          15:11,12,14,16,24    ormond 4:15             53:11,13
 note 56:9                  16:1 17:1,14           10:23 13:23         partnership 48:12
 noted 52:3                 18:17 19:5,15,19     outcome 54:14         partnerships 56:3
 notes 49:2                 20:3,5,25 22:8,12    outlet 20:19          party 54:1,9
 notice 42:25 43:6          23:4,18,23 24:1,4    outside 21:6,8        pass 18:19 49:10
   43:12                    24:13,21,24 25:7     outsides 33:9         pay 12:19 31:6
 notified 55:3,6            25:12,23 26:5        outstanding 13:5        42:1,11,16
 november 43:17             27:5,9,13,18 28:8      13:9                paying 23:14 31:4
   44:22                    28:13,15 29:19       overall 26:18           44:7 46:12,16
 nowadays 29:15             30:3,7,13,19,23      overseas 12:1         payment 15:8
 number 11:20               31:8,13,19,25 32:5   overview 19:12          30:22 43:25 44:3
   19:13,22 45:17,19        32:13 33:2,6,23,25     20:13               pdf 34:10
 numbered 2:5               34:2,4,13,17,20,25   owe 13:5              pending 36:12
   34:18 45:13              35:9,15,17,23 36:6   owed 14:19 22:4       people 26:16
 numbers 7:9                36:10,15,18 37:10      23:15               percent 48:11
          o                 37:14,19 38:7,12     owner 7:23 26:7       performing 26:10
                            38:14,17,21 39:25    ownership 18:4,7      period 22:13 26:1
 oath 52:13
                            40:5,5 41:4,22                 p           person 27:8 32:20
 objection 18:11
                            42:3,7,14,24 43:5                            39:23 52:15
   41:11                                         p 3:1,1
                            43:10,15,20 44:13                          personally 32:17
 obviously 20:6                                  p.m. 2:6,7 50:17
                            45:4,24 46:2,19,19                           52:12
   21:14 32:14 44:2                              page 4:12 7:3,5
                            46:21 48:19 49:2                           petition 15:21
   44:15                                           10:1,3,3,22 14:18
                            49:7,24 50:13                              phone 3:6,12 41:3
 occur 27:11 40:13                                 15:15 28:13,19
                          once 34:23                                     42:19 54:25 55:23
 october 43:8                                      38:16 45:7,8 46:6
                          operate 31:3                                 place 37:17 38:2
 offend 20:22                                      51:5 54:6
                          opinion 40:11                                  38:19
 offhand 39:24                                   pages 11:20 34:9
                          oppenheimer 3:4                              plaintiff 1:9 2:4
 office 11:1 52:19                                 34:12 56:12
                            4:5 5:4,8 6:3 8:24                           3:2 53:9
 officer 55:6                                    paid 15:1 17:10
                            10:11 13:12 18:13                          plaintiffs 40:15
 oh 6:7 11:5 16:20                                 18:14 31:11,17
                            18:19 27:17 39:12
   21:24 39:3 41:13

                                                                                    Page 7
                                    Veritext Legal Solutions
                                         800-336-4000 A390
        Case 19-50272-KBO      Doc 71-8      Filed 03/02/21   Page 65 of 70

[plan - requested]

 plan 1:6 5:9 53:6       49:4                           r            refer 8:11
 please 5:5 7:3        procedure 2:11          r 3:1                 referenced 56:5
   33:11 50:12         proceeding 1:7          raised 43:23,23       referring 8:22
 point 26:12 27:12       6:11 53:7 54:12       ran 24:19             refresh 8:19 9:3,6
   28:18 29:22 32:10   proceedings 50:17       randolph 3:10           11:14
   32:24 35:6,7        produced 2:3            range 19:18 31:23     regards 11:25
   42:22               product 31:4            rank 25:8               36:20 40:14 47:16
 popped 9:9 13:15      products 12:12,12       reached 47:16         registration 54:23
 populate 10:16          26:9                  read 6:3,9 7:10,11      55:21
 portal 29:17          progress 34:1,8           7:16 11:3 15:17     reid 3:4 36:20,23
 position 5:17,19      proof 4:16 14:5,8         15:18 22:23 27:9    reidcollins.com
 positive 29:24          14:18                   52:1 56:6,8           3:7
   45:23 46:17         proved 52:13            ready 39:14           related 54:11
 possible 46:11        provide 6:21            really 11:24 26:15    relations 28:1
 possibly 18:14        provided 41:9             26:19,20 39:4       relationship 9:20
   22:17               provisions 2:11           40:23 42:23 44:1      11:23 12:6 24:9
 potential 42:20         11:21                   44:16                 26:15 27:14 31:1
 practice 26:8 32:6    public 52:24 54:3       reason 28:14 46:3       31:10 32:17 33:4
   32:8 41:25 42:4     publicly 36:4             51:5                relationships
   45:17               pull 13:13 27:15        reasonably 15:19        21:15,16 48:6
 practices 30:20         27:16 35:10             17:17               relevant 15:18
   48:21               purchase 12:8           reasons 54:6 55:9     remain 25:24
 predicate 36:12       purposes 52:17          recall 9:23 10:6      remember 10:13
 preface 47:7          pursuant 2:10             30:1 42:9             10:14 23:7 24:8
 prepare 39:2,3,11       22:5 53:24            receipt 54:4            25:5 29:4 35:25
 prepared 38:24        pursued 21:4            receive 29:16           36:24 37:24,25
 present 3:14          put 33:16 50:4            41:25                 38:4,5,8 39:24
 presentations 18:1             q              received 15:8         repeat 16:11
   46:25 47:9                                    42:19 48:9          reported 2:8
                       question 6:20
 pretty 12:1 26:4                              receiving 29:5        reporter 6:17
                         15:24 22:18,25
   33:7 37:13                                    43:24                 49:23
                         25:10 27:22 38:15
 previously 27:17                              reciting 55:9         reporter's 4:8
                         41:14 44:5 45:2
 printout 30:15,16                             recognize 5:25 9:4      53:16
                         45:23 47:7,22
 prior 15:21 26:25                               13:17 30:25         represent 5:9
                       questioning 35:2
   31:9 37:15 41:23                            recollection 8:19       18:24
                         46:24
   48:20                                         11:14               representation
                       questions 19:7
 probably 10:8                                 record 2:12 5:6         31:1
                         48:4 49:9,14,16
   11:15 25:11 26:12                             43:16 49:20 50:4    representative
                       quick 6:16
   28:7 33:18 49:23                            recorded 6:16           6:25
                       quicker 44:3
 problem 33:12,15                              records 17:20         requested 54:1,8
                       quickly 32:3
   35:15 39:18 46:23

                                                                                  Page 8
                                Veritext Legal Solutions
                                     800-336-4000 A391
        Case 19-50272-KBO      Doc 71-8      Filed 03/02/21   Page 66 of 70

[respect - subpoena]

 respect 30:21,21        32:2 46:10            shown 27:17 53:22      specific 16:19
   32:8 48:21          says 7:8                sic 27:23                45:18
 respective 2:10       scheduled 7:12          side 9:9               specifically 12:25
 response 47:3         scroll 7:3 14:9         sign 29:6 55:9 56:6      24:3 29:4 37:11
 retail 20:8,22,23       15:15                   56:11                spinning 35:13
   21:3,8 27:11        seal 52:19              signature 4:7 10:4     spoke 13:24
 retailer 23:12,13     second 7:22 8:1,20        51:1 52:2 53:25      start 24:25 25:1
   44:6                  13:14 35:13 46:5        54:3,6,21 55:11,19     30:24 31:2 35:1
 retailers 7:25,25       46:22                 signed 9:24 10:6       started 8:3 24:11
   20:9,11 44:19       see 7:8 9:2,11            11:12 13:23 28:4       24:19
   48:13                 10:19,23 13:22          56:17                starting 19:11
 retired 24:23           18:25 28:19 30:12     similar 21:12            30:24 43:7
 return 56:12            35:4,16 45:5,8,14     sitting 25:2           state 2:8 5:5 52:9
 returned 54:3,5         45:15                 six 22:17 48:25          52:24 55:1
   55:11               seeing 35:12            size 25:9,9            stated 2:11
 review 49:2 55:7      seen 9:14 35:18         slow 11:6              statement 55:9
 rhode 7:22            segments 21:5,6,7       small 23:1 33:7,8      states 1:1 6:5 53:1
 right 5:18 6:17       sell 26:9 47:25           40:22 47:24          stay 36:12
   7:14 9:20 12:21     sending 32:9            sold 14:22 15:1        stayed 21:11
   13:16 19:6 20:11    sends 46:1              soloff 1:20 2:3 4:4    stenographer
   20:14,17 21:1       sense 11:16 19:21         5:1,7,8 6:13 13:15     49:24 50:1,9,13
   23:10,10,16,20        22:14 25:21 28:3        18:20,23 35:12       stipulations 50:2,3
   25:18 26:25 29:10     45:21,22 46:20          49:12 51:2 52:1,5    stores 5:10,11 8:8
   29:16,23 30:10        48:9                    52:12 53:17 56:4       8:11,12,15 9:20
   33:6 35:10 36:6     sent 29:22,25 31:5      solutions 54:22          11:23 12:22 13:4
   41:2 42:5 44:4,8      31:10,16                55:20 56:19            13:9,20 14:13
   44:10 47:6          sequentially 45:12      soon 34:3                16:3 17:6,10,20,23
 role 24:18              45:13,18              sorry 7:4 11:6           17:25 18:3,6,14
 rolling 34:22         series 43:7 47:4          16:11 21:24 35:14      20:23 47:25
 rough 19:13           served 53:21              35:20,20 38:5,8,8    strategies 21:4
 roughly 25:22         services 27:23            41:13 45:25 49:17    street 3:5,10 54:23
 rule 53:24            set 39:12                 49:22,25               55:21
 rules 2:11 6:16       settlement 40:22        sort 19:10 20:13       strictly 26:18
   11:25 28:4,5        share 9:2                 24:14,14 25:2,25     struggling 42:16
   56:14               shared 35:11              26:6,8 27:9 40:25    stuff 39:15 47:1
 run 7:23              sheet 56:10               41:2 43:6            styled 2:5
           s           shift 15:12,23          sourcing 4:14 8:22     subject 36:20 49:8
                       shorthand 2:9             9:1,17 11:25 27:8    submitted 40:14
 s 3:1 27:6
                       shortly 42:21           space 20:8               43:12 44:21 45:1
 safe 22:3
                       show 33:10,13           speak 6:18,18          subpoena 4:13 6:9
 sales 19:13 21:2,5
                                                 26:16 44:16            7:4 15:13 16:2
   25:6,21 26:1 28:1

                                                                                   Page 9
                                Veritext Legal Solutions
                                     800-336-4000 A392
        Case 19-50272-KBO       Doc 71-8   Filed 03/02/21   Page 67 of 70

[subpoena - vendors]

   18:25 38:10          takes 8:20            throckmorton            trying 21:10 34:14
 subscribed 52:16       talk 7:16 12:5           54:23 55:21            42:21
   55:13                  17:16 19:1 22:1     throw 29:12             tsai 3:4
 subsequent 19:22         24:2 26:17 27:13    time 19:1 22:13,25      turn 5:22
 subsequently             30:20                  24:5,10,20 25:8,13   two 7:9,15 21:22
   23:19 31:6           talked 17:15 39:12       26:1 29:11,25          44:6
 substance 55:8         talking 6:22 15:23       31:3 36:17 42:9      tx 56:13
 successful 40:15         25:18 31:20 43:21      44:3 47:19 49:8      typically 23:14
 successor 5:11         taylor 20:19,19          56:15                  29:12 32:1 47:12
 suffice 23:11          tell 7:19 37:20       timeframe 56:7            47:14
 suite 3:5,11 54:24       39:3                timely 42:1                      u
   55:22                ten 20:14,17          title 6:3
                                                                      uh 25:19 46:7
 summarize 11:22        term 28:8 38:11       today 6:24 7:16
                                                                      umb 1:6 5:9 53:6
   43:4                 terms 11:21 25:8         11:6 19:2 25:2
                                                                        56:3
 summarizing 47:5         31:4 48:25             35:19 38:25 39:2
                                                                      uncommon 44:6
 summer 48:16,17        testified 5:2 40:25      39:13 50:10
                                                                      understand 5:12
 sun 1:11,12,12,13        46:8                told 37:23 40:1
                                                                        41:14,15
   16:4,9,14,18,19,23   testify 6:9,24        top 10:8 20:14,17
                                                                      understanding
   26:22,24,25 27:2       38:25 39:2          touches 14:9
                                                                        25:2 40:13 44:20
   37:12 41:6 53:11     testimony 41:5,8      tough 22:22
                                                                        44:23
   53:12,12,13 56:3       56:8                track 6:22
                                                                      unfortunately
 supply 7:24,24         texas 2:8 3:6 54:21   trade 12:6 48:22
                                                                        37:23
 sure 7:21 9:25           54:24 55:1,19,22       48:23
                                                                      united 1:1 6:5 53:1
   10:15 11:16,25       thank 6:12 8:6        trades 27:10
                                                                      unpaid 14:12 15:4
   16:13 18:16 19:24      15:7,22 18:20       transcript 53:19
                                                                        22:6 43:13,22
   20:16 22:2 24:16       19:1 37:1 49:12        54:4 55:6 56:5,16
                                                                        44:24 45:1
   26:11 29:3 32:4        49:13 50:14,15,16   transfer 15:21
                                                                      upload 8:20
   32:11 35:20,25       things 7:15 18:10        16:2,3,6 17:2,16
                                                                      usually 12:19 33:7
   39:1,13 41:15          28:4                   17:18 37:13,15,16
                                                                        33:8 47:14,18
   46:23 49:21          think 27:25 28:1,7       37:20,21,22 38:2
                                                                        48:7,9
 surprise 23:18           28:7 29:24,25          38:18,22 41:1,7,8
 surprised 23:21          33:18 38:10 39:23      41:18                         v
 switched 32:12           40:17,21 43:1       transferred 17:6        v 1:10,11,12 16:4,9
 sworn 2:5 5:2            46:11 47:22 48:1    true 14:16 28:3           16:15,19,23 26:24
   55:13                third 21:25 25:17        52:3                   53:10,11,12 56:3,3
           t              39:23               trust 1:8 5:10,11       validity 7:11
                        thought 41:13            50:6 53:8            vendor 45:18,20
 take 9:7 13:14
                        three 20:7 23:22      trustee 1:7 5:9           47:23 48:10
   32:2 38:2,13,18
                          25:13 43:21 44:11      53:7                 vendors 23:14
   46:14
                          44:14               try 32:3 40:11            33:7 45:20
 taken 2:5 54:13
                                                 48:7

                                                                                  Page 10
                                 Veritext Legal Solutions
                                      800-336-4000 A393
        Case 19-50272-KBO      Doc 71-8      Filed 03/02/21   Page 68 of 70

[verify - zoom]

 verify 56:8           worth 23:2 54:24
 veritext 3:14           55:22
   54:22 55:20 56:12   written 8:15 18:3
   56:19               wrong 48:9
 veritext.com.                  x
   56:13
                       x 28:8
 videoconference
   2:7 3:4,9                    y
 view 27:22            yeah 10:14 20:24
 volume 1:22             21:11 25:1 29:8
           w             29:18 34:7,15
                         35:7,21 36:5
 wait 36:2
                         37:13 39:1,1,16
 want 19:6,10 24:5
                         40:11,18,20,23
   27:15 28:13 33:10
                         41:19 43:3,9,19
   33:13 35:20 38:9
                         48:18 49:1,19
   41:15 43:16 48:3
                       year 5:20 15:21
   48:5,6 50:10
                         19:21 20:6 21:9
 warwick 7:22
                         21:10,21 23:9
 watching 34:8
                         24:20 25:4,21
 waves 48:3
                         28:8 42:5
 way 29:15,17 43:8
                       years 19:11,23
   48:2
                         20:7 21:3 24:15
 we've 21:11 44:25
                         31:19 32:19 44:11
 website 20:14
                         44:14
 went 22:3 44:23
                       yep 5:24 7:6 26:23
   48:24
                         38:17
 white 20:18
                       york 25:15
 wind 1:4 53:4
 witness 2:4 18:19               z
   35:4 49:10,13       zoom 2:9
   51:2 53:22 55:3,4
   55:7,8,10,11 56:5
   56:7,9,11,15
 wonder 34:5
 word 28:3
 work 25:17 42:21
 worked 11:22,23
   26:14 48:7
 working 33:11
 world 39:17


                                                                              Page 11
                                Veritext Legal Solutions
                                     800-336-4000 A394
Case 19-50272-KBO   Doc 71-8    Filed 03/02/21   Page 69 of 70



           Federal Rules of Civil Procedure

                               Rule 30



(e) Review By the Witness; Changes.

(1) Review; Statement of Changes. On request by the

deponent or a party before the deposition is

completed, the deponent must be allowed 30 days

after being notified by the officer that the

transcript or recording is available in which:

(A) to review the transcript or recording; and

(B) if there are changes in form or substance, to

sign a statement listing the changes and the

reasons for making them.

(2) Changes Indicated in the Officer's Certificate.

The officer must note in the certificate prescribed

by Rule 30(f)(1) whether a review was requested

and, if so, must attach any changes the deponent

makes during the 30-day period.




DISCLAIMER:    THE FOREGOING FEDERAL PROCEDURE RULES

ARE PROVIDED FOR INFORMATIONAL PURPOSES ONLY.

THE ABOVE RULES ARE CURRENT AS OF APRIL 1,

2019.   PLEASE REFER TO THE APPLICABLE FEDERAL RULES

OF CIVIL PROCEDURE FOR UP-TO-DATE INFORMATION.




                                          A395
    Case 19-50272-KBO   Doc 71-8   Filed 03/02/21   Page 70 of 70

              VERITEXT LEGAL SOLUTIONS
    COMPANY CERTIFICATE AND DISCLOSURE STATEMENT

Veritext Legal Solutions represents that the
foregoing transcript is a true, correct and complete
transcript of the colloquies, questions and answers
as submitted by the court reporter. Veritext Legal
Solutions further represents that the attached
exhibits, if any, are true, correct and complete
documents as submitted by the court reporter and/or
attorneys in relation to this deposition and that
the documents were processed in accordance with
our litigation support and production standards.

Veritext Legal Solutions is committed to maintaining
the confidentiality of client and witness information,
in accordance with the regulations promulgated under
the Health Insurance Portability and Accountability
Act (HIPAA), as amended with respect to protected
health information and the Gramm-Leach-Bliley Act, as
amended, with respect to Personally Identifiable
Information (PII). Physical transcripts and exhibits
are managed under strict facility and personnel access
controls. Electronic files of documents are stored
in encrypted form and are transmitted in an encrypted
fashion to authenticated parties who are permitted to
access the material. Our data is hosted in a Tier 4
SSAE 16 certified facility.

Veritext Legal Solutions complies with all federal and
State regulations with respect to the provision of
court reporting services, and maintains its neutrality
and independence regardless of relationship or the
financial outcome of any litigation. Veritext requires
adherence to the foregoing professional and ethical
standards from all of its subcontractors in their
independent contractor agreements.

Inquiries about Veritext Legal Solutions'
confidentiality and security policies and practices
should be directed to Veritext's Client Services
Associates indicated on the cover of this document or
at www.veritext.com.




                                             A396
